Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 1 of 54 PageID# 15678




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


      NAVIENT SOLUTIONS, LLC,

                   Plaintiff,

      v.                                        Civil Action No. 1:19-cv-00461

      THE LAW OFFICES OF JEFFREY
      LOHMAN, et al.,

                   Defendants.


                      PLAINTIFF’S TRIAL EXHIBIT WITNESS LIST

    Trial Exh.    Bates Range      Date                   Description
       No.
   0001-001      NSL028206-               Jamestown Funding - Servicing
                 NSL028241                Agreement.pdf
   0001-002      NSL028251-               Navient Credit Finance Corporation -
                 NSL028286                Servicing Agreement.pdf
   0001-003      NSL028287-               Navient Private Education Loan Trust 2014-
                 NSL028327                CT - Servicing Agreement.pdf
   0001-004      NSL028335-               Navient Private Education Loan Trust 2015-A
                 NSL028378                - Servicing Agreement.pdf
   0001-005      NSL028386-               Navient Private Education Loan Trust 2015-B
                 NSL028429                - Servicing Agreement.pdf
   0001-006      NSL028437-               Navient Private Education Loan Trust 2015-C
                 NSL028480                - Servicing Agreement.pdf
   0001-007      NSL028488-               Navient Private Education Loan Trust 2016-A
                 NSL028530                - Servicing Agreement.pdf
   0001-008      NSL028540-               Shenandoah Funding - Servicing
                 NSL028577                Agreement.pdf
   0001-009      NSL028587-               SLM Private Education Loan Trust 2004-B -
                 NSL028615                Servicing Agreement.pdf
   0001-010      NSL028623-               SLM Private Education Loan Trust 2005-A -
                 NSL028651                Servicing Agreement.pdf
   0001-011      NSL028656-               SLM Private Education Loan Trust 2006-A -
                 NSL028692                Servicing Agreement.pdf
   0001-012      NSL028698-               SLM Private Education Loan Trust 2006-B -
                 NSL028736                Servicing Agreement.pdf

                                          1
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 2 of 54 PageID# 15679




    Trial Exh.    Bates Range   Date                    Description
       No.
   0001-013      NSL028743-             SLM Private Education Loan Trust 2006-C -
                 NSL028781              Servicing Agreement.pdf
   0001-014      NSL028788-             SLM Private Education Loan Trust 2007-A -
                 NSL028827              Servicing Agreement.pdf
   0001-015      NSL028844-             SLM Private Education Loan Trust 2010-A -
                 NSL028883              Servicing Agreement.pdf
   0001-016      NSL028893-             SLM Private Education Loan Trust 2010-C -
                 NSL028931              Servicing Agreement.pdf
   0001-017      NSL028940-             SLM Private Education Loan Trust 2011-A -
                 NSL028979              Servicing Agreement.pdf
   0001-018      NSL028989-             SLM Private Education Loan Trust 2011-B -
                 NSL029030              Servicing Agreement.pdf
   0001-019      NSL029040-             SLM Private Education Loan Trust 2011-C -
                 NSL029081              Servicing Agreement.pdf
   0001-020      NSL029092-             SLM Private Education Loan Trust 2012-A -
                 NSL029133              Servicing Agreement.pdf
   0001-021      NSL029143-             SLM Private Education Loan Trust 2012-B -
                 NSL029185              Servicing Agreement.pdf
   0001-022      NSL029195-             SLM Private Education Loan Trust 2012-C -
                 NSL029236              Servicing Agreement (2).pdf
   0001-023      NSL029237-             SLM Private Education Loan Trust 2012-C -
                 NSL029278              Servicing Agreement.pdf
   0001-024      NSL029288-             SLM Private Education Loan Trust 2012-E -
                 NSL029329              Servicing Agreement.pdf
   0001-025      NSL029339-             SLM Private Education Loan Trust 2013-A -
                 NSL029380              Servicing Agreement.pdf
   0001-026      NSL029391-             SLM Private Education Loan Trust 2013-B -
                 NSL029431              Servicing Agreement.pdf
   0001-027      NSL029442-             SLM Private Education Loan Trust 2014-A -
                 NSL029483              Servicing Agreement.pdf
   0002-001      NSL028242-             Jamestown Funding - Trust Agreement.pdf
                 NSL028250
   0002-002      NSL028328-             Navient Private Education Loan Trust 2014-
                 NSL028334              CT - Trust Agreement.pdf
   0002-003      NSL028379-             Navient Private Education Loan Trust 2015-A
                 NSL028385              - Trust Agreement.pdf
   0002-004      NSL028430-             Navient Private Education Loan Trust 2015-B
                 NSL028436              - Trust Agreement.pdf
   0002-005      NSL028481-             Navient Private Education Loan Trust 2015-C
                 NSL028487              - Trust Agreement.pdf
   0002-006      NSL028531-             Navient Private Education Loan Trust 2016-A
                 NSL028539              - Trust Agreement.pdf
   0002-007      NSL028578-             Shenandoah Funding - Trust Agreement.pdf
                 NSL028586
                                        2
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 3 of 54 PageID# 15680




    Trial Exh.    Bates Range      Date                      Description
       No.
   0002-008      NSL028616-                 SLM Private Education Loan Trust 2004-B -
                 NSL028622                  Trust Agreement.pdf
   0002-009      NSL028652-                 SLM Private Education Loan Trust 2005-A -
                 NSL028655                  Trust Agreement.pdf
   0002-010      NSL028693-                 SLM Private Education Loan Trust 2006-A -
                 NSL028697                  Trust Agreement.pdf
   0002-011      NSL028737-                 SLM Private Education Loan Trust 2006-B -
                 NSL028742                  Trust Agreement.pdf
   0002-012      NSL028782-                 SLM Private Education Loan Trust 2006-C -
                 NSL028787                  Trust Agreement.pdf
   0002-013      NSL028828-                 SLM Private Education Loan Trust 2007-A -
                 NSL028843                  Trust Agreement.pdf
   0002-014      NSL028884 -                SLM Private Education Loan Trust 2010-A -
                 NSL028892                  Trust Agreement.pdf
   0002-015      NSL028932-                 SLM Private Education Loan Trust 2010-C -
                 NSL028939                  Trust Agreement.pdf
   0002-016      NSL028980-                 SLM Private Education Loan Trust 2011-A -
                 NSL028988                  Trust Agreement.pdf
   0002-017      NSL029031-                 SLM Private Education Loan Trust 2011-B -
                 NSL029039                  Trust Agreement.pdf
   0002-018      NSL029082-                 SLM Private Education Loan Trust 2011-C -
                 NSL029091                  Trust Agreement.pdf
   0002-019      NSL029134-                 SLM Private Education Loan Trust 2012-A -
                 NSL029142                  Trust Agreement.pdf
   0002-020      NSL029186-                 SLM Private Education Loan Trust 2012-B -
                 NSL029194                  Trust Agreement.pdf
   0002-021      NSL029279-                 SLM Private Education Loan Trust 2012-C -
                 NSL029287                  Trust Agreement.pdf
   0002-022      NSL029330-                 SLM Private Education Loan Trust 2012-E -
                 NSL029338                  Trust Agreement.pdf
   0002-023      NSL029381-                 SLM Private Education Loan Trust 2013-A -
                 NSL029390                  Trust Agreement.pdf
   0002-024      NSL029432-                 SLM Private Education Loan Trust 2013-B -
                 NSL029441                  Trust Agreement.pdf
   0002-025      NSL029484-                 SLM Private Education Loan Trust 2014-A -
                 NSL029493                  Trust Agreement.pdf
   0003          NSL017456-     6/14/2019   Navient Policy - Autodialers and Artificial or
                 NSL017457                  Prerecorded Voice Messages Policy
   0004          NSL017466-     11/9/2018   Navient Policy - First Party Collection
                 NSL017471                  Practices Policy
   0005          NSL017496-     9/25/2019   Navient Policy - PCC Pre-Default Dialer
                 NSL017500                  Campaign Development and Execution
                                            Procedure


                                            3
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 4 of 54 PageID# 15681




    Trial Exh.    Bates Range      Date                       Description
       No.
   0006          NSL017493-     8/26/2019    Navient Policy - Private Lending Charge-Off
                 NSL017495                   Policy
   0007          NSL017460-     2/17/2015    Navient Policy - Autodialers and Artificial or
                 NSL017461                   Prerecorded Voice Messages Policy
   0008          NSL017517-     1/27/2015    Navient Policy - PCC Pre-Default TCPA
                 NSL017520                   Execution Procedure
   0009          NSL051215-     4/28/2016    Lutz Letter.pdf
                 NSL051216
   0010          GST-03310-                  GST Factoring, Inc. Requests for Written
                 GST-03311                   Reports - Payments Received by GST
                                             Factoring, Inc.
   0011          GST008247      2/7/2017     Affiliate Agreement between GST Factoring,
                                             Inc. and Elsinore Lakes, Inc. DBA
                                             Go2Finance
   0012          GST000120      5/27/2015;   Affiliate Agreement between GST Factoring,
                                10/7/2015    Inc. and DocuPrep Center, LLC
   0013          GST000323      10/7/2015    Affiliate Agreement between GST Factoring,
                                             Inc. and Student Loans of America, LLC
   0014          GST000570-     1/7/2016     Affiliate Agreement between GST Factoring,
                 GST000571                   Inc. and Elsinore Lakes, Inc.
   0015          GST002351      5/5/2015     Affiliate Agreement between GST Factoring,
                                             Inc. and Champion Marketing Solutions -
                                             CMS
   0016          GST002196                   Factoring Agreement - Template.doc
   0017          GST010062      3/9/2017     Factoring Agreement between GST Factoring,
                                             Inc. and J. Slaughter
   0018          GST000595      3/21/2016    Email from M. Miles to R. Graff regarding Co-
                                             Signers
   0019          GST-1163       5/15/2019    Email from G. Trimarche to M. Ocampo
                                             regarding Fw: Script
   0020          GST000338      6/18/2015    Affiliate Agreement between GST Factoring,
                                             Inc. and Globus Holding, LLC
   0021          GST002678      9/2/2015     Exclusive Affiliate Management Agreement
                                             between GST Factoring, Inc. and Globus
                                             Holding, LLC
   0022          GST002557                   Private SL Mailer pt 2.doc
   0023          LOJL036946                  McColgan v. Navient - Flyer.pdf
   0024          LOJL103520     4/7/2016     Student Loan Consolidation & Payment
                                             Reduction Program Prepared for A. Collier
   0025          LOJL046370 -   6/13/2016    Important Private Student Loan Reduction
                 LOJL046371                  Benefits Prepared For B. Mayer
   0026          LOJL022576     3/29/2018    Email from E. Arndts to A. Dykes regarding
                                             Go2finance letter
   0027          RM_000301                   2. COMPLIANCE CALL SCRIPT-7.pages
                                             4
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 5 of 54 PageID# 15682




    Trial Exh.    Bates Range      Date                      Description
       No.
   0028          GST000496                   Private Student Loan Script
   0029          GST002413      9/7/2016     Email from S. Freda to S. Freda regarding FW:
                                             Checking In
   0030          GST007547      6/7/2016     Email from M. Miles to R. Marshall, M.
                                             Kashto and R. Graff regarding RE:
                                             Cancellations
   0031          LOJL102022-    12/1/2018    Email from K. Whitmore to C. Asina
                 LOJL102033                  regarding Fwd: Welcome Aboard!! (Jacob
                                             Slaughter, Esq.); Jacob Slaughter - FAQs.pdf,
                                             Budget Worksheet.docx; Communication
                                             Log.docx; CMS Welcome Letter.docx
   0032          GST-1138 -     5/15/2019    Email from G. Trimarche to M. Ocampo
                 GST-1140                    regarding FW: Questions
   0033          LOJL085875-    1/5/2018     Email from P. Natoli to I. Muhtaseb regarding
                 LOJL085877                  Fwd: Original Loan Agreement (David Mize
                                             Law Firm)
   0034          LOJL023072     9/28/2016    Email from J. Lam to J. Knapp, C. Bleau,
                                             documents@jlgportal.com, and B. Hernandez
                                             regarding JIMMY LAM Weekly Call Logs
   0035          NSL055670      2/26/2016    Email from J. Lohman to D. Mize regarding
                                             Contact Info
   0036          LOJL031057     3/15/2016    Email from D. Mize to J. Lohman regarding
                                             Re: Navient
   0037          NSL052117      4/11/2016    Email from J. Lohman to D. Mize regarding
                                             Thank you for your time today
   0038          NSL052116      4/11/2016    Email from J. Lohman to D. Mize regarding
                                             Regarding your Navient Account - Just left
                                             you a message
   0039          NSL053898      4/13/2016    Email from D. Mize to J. Lohman regarding
                                             Of Counsel Designation
   0040          NSL052115      4/11/2016    Email from J. Lohman to D. Mize and D.
                                             Abeling regarding Navient Clients
   0041          NSL054390      4/25/2016    Email from J. Lohman to D. Mize regarding
                                             Student Loan TCPA Cases
   0042          LOJL031309     5/25/2016    Email from D. Mize to M. Jordan and J.
                                             Lohman regarding Navient
   0043          NSL054346-     8/24/2016    Email from J. Lohman to D. Mize and M.
                 NSL054347                   Jordan regarding FW: Revocations - No calls
   0044                         10/18/2019   Defendant Jeffrey Lohman's Responses to
                                             Plaintiff's Request for Production of
                                             Documents
   0045          LOJL031150     5/6/2016     Email from Lohman to B. Hernandez
   0046          LOJL031151     5/12/2016    Email from B. Hernandez to J. Lohman and D.
                                             Mize regarding RE: Zonia Kempf

                                             5
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 6 of 54 PageID# 15683




    Trial Exh.    Bates Range      Date                     Description
       No.
   0047          LOJL122445-    4/25/2017   Email from I. Muhtaseb to E. Arndts regarding
                 LOJL122447                 Re: update
   0048          LOJL034996     6/21/2017   Email from J. Lohman to D. Mize, J.
                                            Slaughter, J. Branch, I. Muhtaseb and K.
                                            Suarez regarding Re: Introduction
   0049          LOJL033652-    5/5/2017    Email from J. Lohman to D. Mize regarding
                 LOJL033654                 Re: Andrew Otten v Navient
   0050          LOJL084997     6/17/2016   Email from D. Mize to B. Hernandez
                                            regarding Fwd: Communication Log
   0051          LOJL111006-    2/15/2018   Email from E. Arndts to A. Dykes regarding
                 LOJL111008                 Re: Arbitration
   0052          LOJL117500     5/5/2016    Email from M. Millora to J. Lohman regarding
                                            Re: Thank you for your time today
   0053                         4/6/2018    NSL's Pre-Arbitration Letter Brief opposing
                                            Erica Arndt's Claims
   0054                         6/11/2018   NSL's Pre-Arbitration Letter Brief opposing
                                            Erica Arndt's Claims
   0055                         6/6/2018    NSL's Pre-Arbitration Letter Brief opposing
                                            Kennan Whitaker's Claims
   0056                         12/1/2017   NSL's Pre-Arbitration Letter Brief opposing
                                            Ashley Collier's Claims
   0057                         12/6/2017   Email between D. Lueck Jr, J. Branch, and J.
                                            Lohman regarding settlement of Ashley
                                            Collier's claims
   0058                         5/23/2018   NSL's Pre-Arbitration Letter Brief opposing
                                            Cynthia Baldon's Claims
   0059                         7/6/2018    NSL's Post-Arbitration Letter Brief opposing
                                            Cynthia Baldon's claims
   0060                         8/9/2018    Arbitration Award - Cynthia Baldon
   0061                         2/1/2019    NSL Brief Oppositng Cynthia Baldon's appeal
                                            of arbitration award
   0062                         11/2/2017   NSL Pre-Arbitration Letter Brief opposing
                                            Marvin Crawford's claims
   0063                         4/17/2020   NSL Brief opposing Charla Davis' claims
   0064                         10/5/2017   NSL's Post-Arbitration Brief opposing Shawn
                                            Deffenbaugh's claims
   0065                         11/6/2017   NSL's Supplemental Post-Arbitration Brief
                                            Opposing Shawn Deffenbaugh's Claims
   0066                         11/9/2017   Arbitration Award in favor of Shawn
                                            Deffenbaugh
   0067                         5/11/2018   NSL's Post-Arbitration Award Opposing
                                            Amanda Fine's Claims
   0068                         8/22/2017   NSL's Pre-Arbitration Letter Brief Opposing
                                            Indra Hernandez's Claims
                                            6
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 7 of 54 PageID# 15684




    Trial Exh.   Bates Range      Date                       Description
       No.
   0069                        11/15/2017   NSL's Pre-Arbitration Letter Brief Opposing
                                            Miguel Ibarra's Claims
   0070                        12/15/2017   NSL's Post-Arbitration Letter Brief opposing
                                            Miguel Ibarra's claims
   0071                        1/26/2018    NSL's Post-Arbitration Letter Brief opposing
                                            Miguel Ibarra's claims
   0072                        1/31/2019    NSL's appellate brief seeking to vacate Miguel
                                            Ibarra's arbitration award
   0073                        6/19/2019    Interim Award of Arbitration Panel hearing
                                            NSL's Appeal of Arbitration Award of Miguel
                                            Ibarra
   0074                        6/4/2018     NSL's Pre-Arbitration Letter Brief Opposing
                                            Angela Jaimes' Claims
   0075                        7/31/2018    NSL's Post-Arbitration Letter Brief Opposing
                                            Angela Jaimes' Claims
   0076                        6/12/2018    NSL's Pre-Arbitration Letter Brief Opposing
                                            Daniel Lewis' Claims
   0077                        7/13/2018    NSL's Post-Arbitration Letter Brief Opposing
                                            Daniel Lewis' Claims
   0078                        11/30/2017   NSL's Pre-Arbitration Letter Brief Opposing
                                            Heidi Lewis' Claims
   0079                        1/2/2018     NSL's Post-Arbitration Letter Brief Opposing
                                            Heidi Lewis' Claims
   0080                        1/9/2018     Arbitration Award in favor of Heidi Lewis
   0081                        6/21/2018    NSL's appellate brief seeking to vacate Heidi
                                            Lewis' arbitration award
   0082                        5/24/2018    NSL's Pre-Arbitration Letter Brief Opposing
                                            Bethany (Brown) Litty's Claims
   0083                        1/26/2018    NSL's Pre-Arbitration Letter Brief Opposing
                                            Frank Lostaglio's Claims
   0084                        10/31/2017   NSL's Pre-Arbitration Letter Brief Opposing
                                            Brandy Mayer's Claims
   0085                        11/21/2017   NSL's Post-Arbitration Letter Brief Opposing
                                            Brandy Mayer's Claims
   0086                        9/22/2017    NSL's Post-Arbitration Letter Brief Opposing
                                            Jon McClogan's Claims
   0087                        10/2/2017    Arbitration Award in favor of Jon McClogan
   0088                        12/7/2017    NSL's Pre-Arbitration Letter Brief Opposing
                                            Marvin Millora's Claims
   0089                        9/7/2017     NSL's Pre-Arbitration Letter Brief Opposing
                                            Brad Moore's Claims
   0090                        11/3/2017    Letter from NSL to Arbitrator regarding
                                            discovery in Paul Natoli's action


                                            7
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 8 of 54 PageID# 15685




    Trial Exh.    Bates Range      Date                      Description
       No.
   0091                         1/7/2018     NSL's Pre-Arbitration Letter Brief Opposing
                                             Paul Natoli's Claims
   0092                         3/3/2018     NSL's Pre-Arbitration Letter Brief Opposing
                                             Elizabeth Ramos' Claims
   0093                         3/14/2018    Email between D. Lueck Jr. and J. Lohman
                                             regarding Elizabeth Ramos' Claims
   0094                         6/14/2019    NSL's Pre-Arbitration Letter Brief Opposing
                                             Ralph Salazar's Claims
   0095                         2/6/2018     NSL's Pre-Arbitration Letter Brief Opposing
                                             Dallas Stringham's Claims
   0096                         6/4/2018     NSL's Pre-Arbitration Letter Brief Opposing
                                             Dallas Stringham's Claims
   0097                         6/18/2018    NSL's Post-Arbitration Letter Brief Opposing
                                             Dallas Stringham's Claims
   0098                         7/5/2018     Arbitration Award in favor of Dallas
                                             Stringham
   0099                         3/7/2018     NSL's Post-Arbitration letter Brief opposing
                                             Laura Welch's Claims
   0100                         5/31/2018    Arbitration Award in favor of Laura Welch
   0101                         2/1/2019     Appellee’s Pre-Hearing Brief – Baldon v.
                                             Navient Solutions, Inc.
   0102                         2/19/2019    NSL's Pre-Arbitration Letter Brief Opposing
                                             Kelly Whitmore's Claims
   0103                                      Confidential Settlement Agreement and
                                             Release of Claims - Heidi Lewis
   0104          NSL068937-     6/13/2018    Confidential Settlement Agreement and
                 NSL068942                   Release of Claims - Smith, Cherie
   0105          NSL068814-     12/12/2018   Confidential Settlement Agreement and
                 NSL068819                   Release of Claims - Deubner, Dorothy
   0106          NSL068783-     7/6/2018     Confidential Settlement Agreement and
                 NSL068788                   Release of Claims - Arndts, Erica
   0107                                      Confidential Settlement Agreement and
                                             Release of Claims - Luis Lopez
   0108                                      Confidential Settlement Agreement and
                                             Release of Claims - Jonathan Smith and
                                             Anthony Smith
   0109                                      Confidential Settlement Agreement and
                                             Release of Claims - Kennan Whitaker
   0110                                      Confidential Settlement Agreement and
                                             Release of Claims - Ashley Collier
   0111                                      Confidential Settlement Agreement and
                                             Release of Claims - Tara Alkazian
   0112                                      Confidential Settlement Agreement and
                                             Release of Claims - Jennifer Anicete
                                             8
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 9 of 54 PageID# 15686




    Trial Exh.    Bates Range      Date                      Description
       No.
   0113          NSL068789-     4/24/2019    Confidential Settlement Agreement and
                 NSL068795                   Release of Claims - Barnett, Kyle
   0114          NSL068796-     9/1/2017     Confidential Settlement Agreement and
                 NSL068801                   Release of Claims - Centrella, Daniel
   0115          NSL068802-     2/8/2017     Confidential Settlement Agreement and
                 NSL068807                   Release of Claims - Chorba, Adam
   0116                                      Confidential Settlement Agreement and
                                             Release of Claims - Marvin Crawford
   0117                                      Confidential Settlement Agreement and
                                             Release of Claims - Charliette Cummings
   0118          NSL068808-     5/9/2019     Confidential Settlement Agreement and
                 NSL068813                   Release of Claims - Daniels, Christopher
   0119                                      Confidential Settlement Agreement and
                                             Release of Claims - Charla Davis
   0120                                      Confidential Settlement Agreement and
                                             Release of Claims - Jessica Evans (Bell)
   0121                                      Confidential Settlement Agreement and
                                             Release of Claims - Amanda Fine and John
                                             Fine
   0122                                      Confidential Settlement Agreement and
                                             Release of Claims - Timothy Frazier
   0123          NSL068820-     3/5/2018     Confidential Settlement Agreement and
                 NSL068825                   Release of Claims - Alfred and Breana Givens
   0124          NSL068826-     2/15/2019    Confidential Settlement Agreement and
                 NSL068832                   Release of Claims - Godard, Melissa
   0125          NSL068833-     1/19/2018    Confidential Settlement Agreement and
                 NSL068838                   Release of Claims - Grecco, Matthew
   0126          NSL068839-     2/5/2018     Confidential Settlement Agreement and
                 NSL068844                   Release of Claims - Hernandez, Indra
   0127          NSL068845-     1/9/2018     Confidential Settlement Agreement and
                 NSL068851                   Release of Claims - Impreso, Emma
   0128          NSL068852-     9/20/2019    Confidential Settlement Agreement and
                 NSL068857                   Release of Claims - Ingram, David
   0129          LOJL025341-                 Confidential Settlement Agreement and
                 LOJL025347                  Release of Claims - Angela Jaimes
   0130          NSL068858-     4/30/2019    Confidential Settlement Agreement and
                 NSL068862                   Release of Claims - Juarez, Tara
   0131          NSL068863-     10/23/2019   Confidential Settlement Agreement and
                 NSL068867                   Release of Claims - Kerr, Tyler
   0132          NSL068868-     8/20/2019    Confidential Settlement Agreement and
                 NSL068873                   Release of Claims - Klausing, Kristine
   0133          NSL068874-     2/8/2018     Confidential Settlement Agreement and
                 NSL068879                   Release of Claims - Lam, Jimmy


                                             9
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 10 of 54 PageID# 15687




     Trial Exh.    Bates Range      Date                       Description
        No.
    0134          NSL068880-     8/30/2018    Confidential Settlement Agreement and
                  NSL068885                   Release of Claims - Litty, Bethany
    0135          NSL068886-     4/9/2018     Confidential Settlement Agreement and
                  NSL068890                   Release of Claims - Lostaglio, Frank
    0136          NSL068891-     4/24/2019    Confidential Settlement Agreement and
                  NSL068896                   Release of Claims - Maier, Ashley
    0137          NSL068897-     3/12/2018    Confidential Settlement Agreement and
                  NSL068903                   Release of Claims - Mendoza, Judylynn
    0138          NSL068904-     10/2/2018    Confidential Settlement Agreement and
                  NSL068909                   Release of Claims - Murphy, Michael
    0139          NSL068910-     5/1/2018     Confidential Settlement Agreement and
                  NSL068915                   Release of Claims - Myers, Kristin
    0140          NSL066323-                  Confidential Settlement Agreement and
                  NSL066329                   Release of Claims - Paul Natoli
    0141          NSL068916-                  Confidential Settlement Agreement and
                  NSL068922                   Release of Claims - Phillip Ozaki
    0142          NSL066496-                  Confidential Settlement Agreement and
                  NSL066502                   Release of Claims - Jessica Pohl and Cynthia
                                              Merritt
    0143          NSL066509-                  Confidential Settlement Agreement and
                  NSL066515                   Release of Claims - Elizabeth and Ina Ramos
    0144          NSL066585-                  Confidential Settlement Agreement and
                  NSL066590                   Release of Claims - William Rogers
    0145          NSL066521-                  Confidential Settlement Agreement and
                  NSL066526                   Release of Claims - Ralph Salazar
    0146          NSL068923-     5/22/2018    Confidential Settlement Agreement and
                  NSL068930                   Release of Claims - Santiago, Gabriela
    0147          NSL068931-     2/19/2018    Confidential Settlement Agreement and
                  NSL068936                   Release of Claims - Schulz, Stephanie
    0148          NSL068943-     1/5/2018     Confidential Settlement Agreement and
                  NSL068948                   Release of Claims - Smith, Victoria
    0149          NSL068949-     2/18/2019    Confidential Settlement Agreement and
                  NSL068953                   Release of Claims - Smugala, Brian
    0150          NSL068954-     2/3/2020     Confidential Settlement Agreement and
                  NSL068959                   Release of Claims - Snyder, Amanda
    0151                                      Confidential Settlement Agreement and
                                              Release of Claims - Danielle Stotler
    0152                                      Confidential Settlement Agreement and
                                              Release of Claims - Dallas Stringham
    0153          NSL068960-     3/6/2019     Confidential Settlement Agreement and
                  NSL068966                   Release of Claims - Wert, Lindsey
    0154          NSL068967-     4/9/2019     Confidential Settlement Agreement and
                  NSL068976                   Release of Claims - Whitmore, Kelly


                                             10
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 11 of 54 PageID# 15688




     Trial Exh.    Bates Range      Date                       Description
        No.
    0155                                       Confidential Settlement Agreement and
                                               Release of Claims - Kristen Wunderlich
    0156          NSL052113      4/11/2016     Email from D. Mize to D. Mize Regarding
                                               Your Navient Account
    0157          NSL016367-     6/1/2016      Redacted Cease & Desist and Release of
                  NSL016373                    Information
    0158                         7/19/2016     Email from R. Marshall to D. Mize and M.
                                               Kashto regarding Mailer
    0159          NSL053883-     6/21/2017     Email from J. Lohman to D. Mize, J.
                  NSL053884                    Slaughter, J. Branch, I. Muhtaseb and K.
                                               Suarez regarding Re: Introduction
    0160          NSL018822      8/1/2017      Email from D. Mize to J. Branch regarding 5-
                                               17-16 call from C. Bleau
    0161          NSL061156      9/27/2017     Email from D. Mize to D. Ruggiero regarding
                                               Re: Introductions
    0162          NSL016096-     10/5/2017     Final Judgment and Order Against David W.
                  NSL016131                    Mize, Jr.
    0163          NSL061947      10/17/2017    Email from D. Mize to G. Trimarche regarding
                                               Fwd: Update
    0164          NSL062069      10/17/2017    Email from D. Mize to D. Ruggiero regarding
                                               Re: Update
    0165          NSL062044      10/26/2017    Email from R. Graff to A. Davis, L. Norman
                                               and D. Mize regarding Re: Update
    0166                         1/22/2018     Email from D. Mize to D. Ruggiero regarding
                                               Partial List; Authorization for Release of
                                               Information
    0167          NSL061575      1/24/2018     Email from K. Suarez to J. Slaughter, D.
                                               Mize, David Mize Law, L. Norman, J. Knapp,
                                               S. Cook, and M. Medina regarding LOHMAN-
                                               COMMUNICATION
    0168                         5/2/2018      Email from D. Mize to D. Ruggiero regarding
                                               RE: States
    0169                         5/31/2018     Email from M. Miles to D. Mize and S. Freda
                                               regarding RE: Winding Down
    0170          NSL038327      6/18/2018     Email from M. Godard to A. Dykes regarding
                                               Fwd:
    0171          NSL060086-     8/27/2018     Email from S. Freda to D. Mize, M. Miles and
                  NSL060089                    R. Graff regarding Re: Winding Up
    0172          NSL056512-     8/30/2018     Email from R. Graff to D. Mize regarding Re:
                  NSL056514                    Business
    0173                         11/27/2019    Declaration of David Mize
    0174                                       List of affiliates from DebtpayPro with whom
                                               David Mize worked


                                              11
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 12 of 54 PageID# 15689




     Trial Exh.    Bates Range      Date                        Description
        No.
    0175                                       Attorney Engagement Agreement with David
                                               Mize Law, PLLC
    0176                                       Transcript of example call
    0177          NSL025637-                   "Welcome package" given to new clients by
                  NSL025640                    CMS
    0178                                       Spreadsheet listing matters referred to Lohman
                                               for possible TCPA claim (By Borrower
                                               Initials)
    0179          GST008644                    Private Student Loan Script
    0180                                       FAQ statement sent to clients by D. Mize
    0181          NSL061974      8/5/2015      Email from D. Mize to G. Trimarche regarding
                                               Re: Customer Support Agreement Template
    0182          NSL061975      8/5/2015      Email from D. Mize to G. Trimarche regarding
                                               Re: Customer Support Agreement Template
    0183          GST009232      8/5/2015      Email from G. Trimarche to D. Mize and R.
                                               Graff regarding Re: Student loan debtor
                                               program
    0184          NSL061937-     8/5/2015      Email from G. Trimarche to D. Mize regarding
                  NSL061938                    Fw: Customer Support Agreement Template;
                                               Customer Support Agreement Template.docx
    0185          NSL061939-     8/5/2015      Email from G. Trimarche to D. Mize regarding
                  NSL061940                    Fw: Sample Engagement Agreement; AJ&A
                                               Engagement Agreement.docx
    0186          GST000042      8/18/2015     SAS Statement of Compliance
    0187          GST002934-     10/23/2015    Email from D. Mize to G. Trimarche and R.
                  GST002935                    Graff regarding Fwd: Cease and Desist
                                               example; C&D Student Loan Form.docx
    0188          GST010015      1/6/2016      Email from G. Trimarche to D. Mize, A.
                                               Johanson, R. Graff and M. Miles regarding
                                               Suggestions re avoiding confusion arising
                                               from cease and desist letters
    0189          NSL062078 -    1/11/2016     Email from D. Mize to G. Trimarche regarding
                  NSL062079                    Thoughts?; C&D Student Loan Form
                                               Draft.docx
    0190          GST000409      1/20/2016     Email from G. Trimarche to D. Mize, A.
                                               Johanson, M. Miles and R. Graff regarding
                                               Attorney Support Services/Client Support
    0191          GST003245      5/4/2016      Email from D. Mize to R. Graff, M. Miles, J.
                                               Knapp, C. Bleau, T. Belser, and S. Barlett
                                               regarding Fwd: Updated Compliance Checklist
    0192          NSL061934      6/2/2016      Email from D. Mize to G. Trimarche regarding
                                               Class Action
    0193          NSL057331      1/25/2017     Email from D. Mize to R. Graff regarding Re:
                                               Two Lawsuits; Attorney Fees

                                              12
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 13 of 54 PageID# 15690




     Trial Exh.    Bates Range      Date                       Description
        No.
    0194          NSL058323-     5/15/2017     Email from R. Graff to D. Mize regarding
                  NSL058324                    Cash Flow; Projected Cash Flow_FSL
                                               Portfolio.xlsx
    0195          GST000637      7/21/2017     Email from G. Medeiros to D. Mize and R.
                                               Graff regarding David Mize Debt - Info
    0196          NSL062065      10/25/2017    Email from D. Ruggiero to D. Mize regarding
                                               Re: Update
    0197          NSL062026-     10/30/2017    Email from A. Davis to L. Norman, R. Graff,
                  NSL062031                    D. Mize and S. Freda regarding Re: Update
    0198          GST-1249 -     5/15/2019     Email from G. Trimarche to M. Ocampo
                  GST-1250                     regarding Fw: GST Factoring Affiliate
                                               Agreement.docx
    0199          GST-1133-      5/15/2019     Email from G. Trimarche to M. Ocampo
                  GST-1134                     regarding Fw: Cathleen Webb
    0200          GST002715      11/20/2015    Email from M. Miles to D. Mize, R. Graff, and
                                               S. Freda regarding FW: Official Launch
    0201          NSL058792-     2/11/2016     Email from A. Johanson to J. Knapp and D.
                  NSL058793                    Mize regarding RE: Settlement Offers
    0202          NSL058791      2/11/2016     Email from J. Knapp to D. Mize and A.
                                               Johanson regarding RE: Settlement Offers
    0203          NSL058801-     2/11/2016     Email from J. Knapp to D. Mize and A.
                  NSL058802                    Johanson regarding Settlement Offers
    0204          GST000455      9/4/2016      Email from S. Freda to L. Norman, D. Mize
                                               and M. Jordan regarding Business
    0205          NSL056714      5/22/2017     Email from S. Freda to L. Norman regarding
                                               Re: Private Sales
    0206          NSL056722-     7/13/2017     Email from L. Norman to D. Mize and S.
                  NSL056723                    Freda regarding RE: Report of Results
    0207          NSL056374-     7/21/2017     Email from S. Freda to R. Perry-Miller and D.
                  NSL056399                    Mize regarding FW: Response from Consumer
                                               Financial Resources; Debt Resolution Program
                                               Underwriting Guidelines - Attachment to
                                               Email from L. Norman to S. Freda and D.
                                               Mize regarding FW: Training Materials; Debt
                                               Resolution Orientation - Attachment to Email
                                               from L. Norman to S. Freda and D. Mize
                                               regarding FW: Training Materials; Script for
                                               Client Calls - Attachment to Email from L.
                                               Norman to S. Freda and D. Mize regarding
                                               FW: Training Materials
    0208          NSL056401      8/24/2017     Email from L. Norman to S. Freda and D.
                                               Mize regarding FW: Training Materials



                                              13
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 14 of 54 PageID# 15691




     Trial Exh.    Bates Range      Date                       Description
        No.
    0209          NSL056408-     9/5/2017      Email from D. Mize to L. Norman, S. Freda
                  NSL056412                    and R. Graff regarding FW: Debt Settlement
                                               Questions
    0210          NSL056500      9/20/2017     Email from D. Mize to S. Freda regarding
                                               Leadtrac
    0211          NSL056530-     10/17/2017    Email from L. Norman to D. Mize, J. Knapp,
                  NSL056532                    S. Freda and M. Jordan regarding RE: Client
                                               Updates
    0212          NSL060076-     5/31/2018     Email from D. Mize to M. Miles and S. Freda
                  NSL060080                    regarding Re: Winding Down
    0213          NSL060067-     5/31/2018     Email from D. Mize to S. Freda and M. Miles
                  NSL060069                    regarding Re: Winding Down
    0214          NSL060085      8/21/2018     Email from D. Mize to M. Miles and S. Freda
                                               regarding RE: Winding Up
    0215          GST009473      8/27/2018     Email from S. Freda to D. Mize, M. Miles and
                                               R. Graff regarding Re: Winding Up
    0216          NSL060081-     8/27/2018     Email from S. Freda to D. Mize, M. Miles and
                  NSL060083                    R. Graff regarding Re: Winding Up
    0217          NSL017350-                   Joel Knapp - LinkedIn Information
                  NSL017356
    0218          NSL041667-     10/20/2015    Cherie Smith Cease & Desist and Release of
                  NSL041668                    Information
    0219          NSL041641-     10/23/2015    Adam Chorba Cease & Desist and Release of
                  NSL041642                    Information
    0220          NSL036659-     11/4/2015     Amanda Fine Cease & Desist and Release of
                  NSL036660                    Information
    0221          NSL036663      11/4/2015     Jessica Pohl Cease & Desist and Release of
                                               Information
    0222          NSL041675      11/11/2015    Cynthia Merritt Cease & Desist and Release of
                                               Information
    0223          NSL041744      11/11/2015    Jessica Pohl Cease & Desist and Release of
                                               Information
    0224          NSL036658      12/2/2015     Marvin Crawford Cease & Desist and Release
                                               of Information
    0225          NSL036656      12/3/2015     Cynthia Baldon Cease & Desist and Release of
                                               Information
    0226          NSL036665      12/23/2015    Ralph Salazar Cease & Desist and Release of
                                               Information
    0227          NSL041786      2/8/2016      Marvin Crawford Cease & Desist and Release
                                               of Information
    0228          NSL041803-     2/8/2016      Paul Natoli Cease & Desist and Release of
                  NSL041804                    Information
    0229                         2/22/2016     Redacted Cease & Desist and Release of
                                               Information

                                              14
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 15 of 54 PageID# 15692




     Trial Exh.    Bates Range      Date                       Description
        No.
    0230          NSL041708-     3/16/2016     Elizabeth Ramos Cease & Desist and Release
                  NSL041709                    of Information
    0231          NSL041683-     3/28/2016     Daniel Lewis Cease & Desist and Release of
                  NSL041684                    Information
    0232          NSL041732-     4/4/2016      Jessica E. Bell Cease & Desist and Release of
                  NSL041733                    Information
    0233          NSL036664      6/1/2016      Daniel Lewis Cease & Desist and Release of
                                               Information
    0234          NSL036666      6/1/2016      Jonathan Smith Cease & Desist and Release of
                                               Information
    0235          NSL041710-     8/18/2016     Elizabeth Ramos Cease & Desist and Release
                  NSL041711                    of Information
    0236          NSL041663-     10/11/2016    Breana Givens Cease & Desist and Release of
                  NSL041665                    Information
    0237          NSL041773-     10/24/2016    Kourtnee Amaral Cease & Desist and Release
                  NSL041775                    of Information
    0238          NSL041794-     11/19/2016    Miguel Ibarra Cease & Desist and Release of
                  NSL041796                    Information
    0239          NSL041745-     5/30/2017     Jessica Pohl Cease & Desist and Release of
                  NSL041746                    Information
    0240          NSL050280      6/2/2016      Email from B. Hernandez to D. Miles
                                               regarding RE: Erica Arndts
    0241          NSL050282-     6/2/2016      Email from B. Hernandez to D. Mize
                  NSL050283                    regarding RE: Erica Arndts
    0242          LOJL031461-    6/10/2016     Email from B. Hernandez to D. Mize
                  LOJL031463                   regarding RE: Lacey Limbrick
    0243          NSL051993-     6/10/2016     Email from B. Hernandez to D. Mize
                  NSL051995                    regarding RE: Lacey Limbrick
    0244          LOJL031457-    6/10/2016     Email from D. Mize to B. Hernandez
                  LOJL031460                   regarding Re: Lacey Limbrick
    0245          LOJL085018     7/12/2016     Email from D. Abeling to J. Lohman regarding
                                               FW: Update
    0246          NSL051791      8/9/2016      Email from K. Suarez to D. Mize and J.
                                               Lohman regarding Call Script
    0247          LOJL084841     8/17/2016     Email from K. Suarez to I. Hernandez
                                               regarding Account update- David Mize Law
                                               Office
    0248          NSL053857      3/21/2017     Email from K. Suarez to D. Mize and J.
                                               Lohman regarding Re: Derek Allen
    0249          LOJL051902     12/26/2017    Email from D. Mize to J. Atterholt regarding
                                               Re: Notice - No Case for June Hernandez v.
                                               Navient
    0250          NSL050123      4/1/2016      Email from J. Lohman to D. Mize regarding
                                               Phone call tomorrow

                                              15
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 16 of 54 PageID# 15693




     Trial Exh.    Bates Range      Date                     Description
        No.
    0251          LOJL031058-    4/4/2016     Email from D. Mize to J. Lohman regarding
                  LOJL031062                  Navient; Student Loan - Navient List.xlsx
    0252          NSL052114      4/11/2016    Email from J. Lohman to D. Mize regarding
                                              [FWD: Navient Clients]
    0253                         4/13/2016    Email from J. Lohman to D. Mize regarding
                                              RE: Fwd: Regarding your Navient Account
    0254          NSL052709-     4/14/2016    Email from J. Lohman to D. Mize regarding
                  NSL052711                   RE: Fwd: Regarding your Navient Account
    0255          NSL052715-     4/14/2016    Email from J. Lohman to D. Mize regarding
                  NSL052716                   RE: Fwd: Regarding your Navient Account
    0256          LOJL031079     5/2/2016     Email from D. Mize to J. Lohman regarding
                                              Re: Report
    0257          NSL050266      5/2/2016     Email from J. Lohman to D. Mize regarding
                                              [FWD: Re: Regarding your Navient Account -
                                              Just left you a message]
    0258          LOJL031110     5/6/2016     Email from J. Lohman to D. Mize and B.
                                              Hernandez regarding RE: Andrew Blount
    0259          LOJL031149     5/12/2016    Email from D. Mize to J. Lohman regarding
                                              Zonia Kempf
    0260          LOJL031197     5/16/2016    Email from D. Mize to J. Lohman regarding
                                              Febbie Phiri
    0261          LOJL031198     5/16/2016    Email from D. Mize to J. Lohman regarding
                                              Re: Febbie Phiri
    0262          NSL053104      5/17/2016    Email from D. Mize to J. Lohman regarding
                                              Contact Attempted
    0263          NSL053109-     5/17/2016    Email from D. Mize to J. Lohman regarding
                  NSL053110                   Re: Contact Attempted
    0264          LOJL031215     5/20/2016    Email from J. Lohman to B. Hernandez
                                              regarding Navient / Mize Points of Info
    0265          NSL051129      6/6/2016     Email from D. Mize to J. Lohman and B.
                                              Hernandez regarding William Rogers
    0266          LOJL031440     6/9/2016     Email from D. Mize to J. Lohman and B.
                                              Hernandez regarding Tracee Smith
    0267          NSL056062      6/29/2016    Email from D. Mize to J. Lohman providing
                                              DebtPay Pro login
    0268          NSL054043      8/22/2016    Email from D. Mize to J. Lohman regarding
                                              RE: Stacy Blankson
    0269          NSL054747      8/25/2016    Email from D. Mize to J. Lohman and K.
                                              Suarez regarding Re: Tahani Weichlein
    0270          LOJL032507     9/7/2016     Email from J. Lohman to D. Mize regarding
                                              Cases from August
    0271          NSL051406      9/7/2016     Email from D. Mize to M. Jordan regarding
                                              Fwd: Cases from August


                                             16
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 17 of 54 PageID# 15694




     Trial Exh.    Bates Range      Date                       Description
        No.
    0272          NSL053759      9/20/2016     Email from J. Lohman to D. Mize regarding
                                               Re: Megan Toscano
    0273          NSL050584      10/4/2016     Email from J. Lohman to D. Mize regarding
                                               Re: Ashley Marsh
    0274          LOJL085130     12/20/2016    Email from D. Mize to J. Lohman regarding
                                               Fwd: Attorney
    0275          NSL050861      1/5/2017      Email from D. Mize to J. Lohman regarding
                                               Re: Client Concerns
    0276          NSL050071      2/1/2017      Email from D. Mize to J. Lohman regarding
                                               RE: Debt Settlement
    0277          NSL050096      2/1/2017      Email from J. Lohman to D. Mize regarding
                                               RE: Debt Settlement
    0278          NSL051438      2/8/2017      Email from J. Lohman to M. Brazier and D.
                                               Mize regarding New Affiliate for Veritas
    0279          NSL053850      2/21/2017     Email from J. Lohman to D. Mize regarding
                                               Re: Ronald Walker
    0280          NSL051436      2/28/2017     Email from J. Lohman to M. Feliz and D. Mize
                                               regarding Appt with Robby
    0281          NSL051252-     3/7/2017      Email from J. Lohman to K. Suarez and D.
                  NSL051254                    Mize regarding Re: matthew grecco
    0282          NSL050382      4/3/2017      Email from J. Lohman to D. Mize and K.
                                               Suarez regarding Bolado v Navient
    0283          NSL050384      4/3/2017      Email from J. Lohman to D. Mize regarding
                                               Marlene Torchon
    0284          LOJL033477     4/4/2017      Email from D. Mize to J. Lohman regarding
                                               Re: Sallie Mae settlements
    0285          NSL050877-     4/5/2017      Email from J. Rodriguez to D. Mize regarding
                  NSL050877                    Re: Your Case
    0286          NSL050273      5/2/2017      Email from K. Suarez to D. Mize regarding
                                               Re: Kelly Saunders
    0287          LOJL033689-    5/18/2017     Email from J. Lohman to D. Mize and R. Lee
                  LOJL033691                   regarding Re: Navient
    0288          NSL050402-     7/3/2017      Email from D. Mize to L. Wert and J. Lohman
                  NSL050406                    regarding Re: Lindsey Wert
    0289          NSL052020-     7/10/2017     Email from D. Mize to J. Lohman regarding
                  NSL052022                    Re: Quick Questions
    0290          LOJL035551-    7/10/2017     Email from J. Lohman to D. Mize regarding
                  LOJL035552                   Re: Quick Questions
    0291          NSL052029      7/10/2017     Email from J. Lohman to D. Mize regarding
                                               Re: Quick Questions
    0292          NSL051639      8/8/2017      Email from D. Mize to
                                               David@mmsrgoup.com regarding Fwd: TCPA
                                               Defenses


                                              17
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 18 of 54 PageID# 15695




     Trial Exh.    Bates Range      Date                       Description
        No.
    0293          NSL051640      8/8/2017      Email from J. Lohman to D. Mize regarding
                                               TCPA Defenses
    0294          NSL052037      8/10/2017     Email from D. Mize to J. Lohman and J.
                                               Arnoldt regarding Jim Arnoldt
    0295          LOJL039768-    8/10/2017     Email from D. Mize to J. Lohman and J.
                  LOJL039770                   Arnoldt regarding Re: Jim Arnoldt
    0296          LOJL039865-    8/16/2017     Email from J. Lohman to D. Mize regarding
                  LOJL039867                   Re: Baldon, Blankson and Amaral
    0297          LOJL040999-    8/29/2017     Email from D. Mize to I. Muhtaseb, J. Lohman
                  LOJL041001                   and J. Branch regarding Re: FW: Jimmy Lam
                                               V. Navient Solutions, Inc. - Case 01-16-0004-
                                               5462
    0298          LOJL043720-    9/20/2017     Email from D. Mize to J. Lohman regarding
                  LOJL043721                   Re: Nicholas Green
    0299          NSL055736      9/26/2017     Email from J. Lohman to D. Mize and D.
                                               Ruggiero regarding Introductions
    0300          NSL061158-     9/27/2017     Email from D. Ruggiero to D. Mize regarding
                  NSL061159                    Re: Introductions
    0301          NSL050596-     10/4/2017     Email from D. Mize to J. Lohman, J. Branch
                  NSL050598                    and I. Muhtaseb regarding Re: Nicholas Green
    0302          LOJL044860-    10/17/2017    Email from D. Mize to J. Lohman, I. Muhtaseb
                  LOJL044861                   and J. Branch regarding RE: Grecco - Other
                                               Instances of Re-Consent
    0303          NSL051215-     11/6/2017     Email from D. Mize to J. Lohman attaching
                  NSL051217                    Lutz Letter
    0304          NSL056254      11/30/2017    Email from J. Lohman to D. Mize regarding
                                               FW: Jennifer Weiss
    0305          LOJL085949     1/17/2018     Email from D. Ruggiero to J. Lohman
                                               regarding Re: FDCPA/TCPA help - Veritas
                                               Client
    0306          NSL051444-     2/8/2018      Email from D. Mize to J. Lohman regarding
                  NSL051445                    Fwd: NSL v. Brad Moore - Petition to Enforce
                                               Arbitration Award
    0307          LOJL022541-    3/28/2018     Email from E. Arndts to A. Dykes and J.
                  LOJL022542                   Lohman regarding Fw: Re: Regarding your
                                               Navient Account
    0308          LOJL061700-    4/23/2018     Email from D. Mize to J. Lohman and J.
                  LOJL061702                   Branch regarding Fwd: Notice - No Case for
                                               June Hernandez v. Navient
    0309          NSL054175      4/23/2018     Email from D. Mize to J. Lohman regarding
                                               Engagement Agreements/ Service Contracts
    0310          NSL054182      4/23/2018     Email from J. Lohman to D. Mize regarding
                                               Re: Engagement Agreements/ Service
                                               Contracts

                                              18
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 19 of 54 PageID# 15696




     Trial Exh.    Bates Range      Date                       Description
        No.
    0311          LOJL062699     5/10/2018     Email from A. Dykes to J. Lohman regarding
                                               No rush - just a thought
    0312          NSL053724      6/20/2018     Email from D. Mize to J. Lohman regarding
                                               Fwd: TCPA attorney
    0313          NSL053725      6/20/2018     Email from D. Mize to J. Lohman regarding
                                               Fwd: TCPA attorney
    0314          NSL053726-     6/20/2018     Email from D. Mize to J. Lohman regarding
                  NSL053728                    Fwd: TCPA attorney
    0315          NSL051000-     11/5/2018     Email from D. Abeling to D. Mize and J.
                  NSL051001                    Lohman regarding Re: Amy Li
    0316          LOJL025354     11/25/2019    Email from J. Lohman to M. Jaimes regarding
                                               Navient - Release and Settlement Agreement
    0317          NSL037426-     11/10/2015    Attorney Engagement Agreement executed by
                  NSL037427                    Cynthia Baldon
    0318          NSL052720      4/14/2016     Email from M. Millora to D. Mize and C.
                                               Bleau regarding Re: Regarding Your Navient
                                               Account
    0319          LOJL085139     12/27/2016    Email from L. Wert to B. Hernandez and J.
                                               Knapp regarding Please Reply
    0320          NSL053049      7/16/2017     Email from M. Millora to D. Mize and J.
                                               Knapp regarding Important Updates from
                                               Cosigners
    0321          NSL052616      11/13/2017    Email from D. Mize to E. Saballos regarding
                                               Re: Service termination
    0322          NSL052612-     11/13/2017    Email from E. Saballos to D. Mize regarding
                  NSL052613                    Re: Service Termination
    0323          NSL060112-     9/25/2018     Email from M. Miles to D. Mize and S. Freda
                  NSL060146                    regarding Tyler Shipton; Proof of Service -
                                               Complaint for Damages - Shipton v. David
                                               Mize Law - Attachment to email from M.
                                               Miles to D. Mize and S. Freda regarding Tyler
                                               Shipton (9/14/18); Demand for Arbitration
                                               Form to D. Mize - Shipton v. David Mize Law
                                               - Attachment to email from M. Miles to D.
                                               Mize and S. Freda regarding Tyler Shipton
                                               (9/14/18); Complaint for Damages - Shipton v.
                                               David Mize Law - Attachment to email from
                                               M. Miles to D. Mize and S. Freda regarding
                                               Tyler Shipton (9/14/18); Attorney Engagement
                                               Agreement - Shipton v. David Mize Law -
                                               Attachment to email from M. Miles to D. Mize
                                               and S. Freda regarding Tyler Shipton
    0324          NSL056416-     10/3/2018     Email from D. Mize to S. Freda and M. Miles
                  NSL056418                    regarding Fwd: FW: Update

                                              19
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 20 of 54 PageID# 15697




     Trial Exh.    Bates Range      Date                       Description
        No.
    0325          NSL056425-     10/4/2018    Email from D. Mize to S. Freda and M. Miles
                  NSL056427                   regarding Fwd: Project
    0326          NSL060103      10/4/2018    Email from D. Mize to M. Miles and S. Freda
                                              regarding Steven Ly
    0327                                      Telephone Conversation Recording
    0328          NSL017360-                  The College Investor Student Loan Debt
                  NSL017366                   Forum - go2Finance/David Mize Law
    0329          NSL017367-                  The College Investor Student Loan Debt
                  NSL017373                   Forum - go2Finance/David Mize Law
    0330          NSL058769      4/21/2016    Email from A. Johnanson to D. Mize regarding
                                              Call Me
    0331          NSL058779      5/23/2016    Email from A. Johanson to D. Mize regarding
                                              Hiya
    0332          NSL053146      5/17/2017    Email from D. Mize to A. Johanson and L.
                                              Norman regarding Re: TCPA Attorney
    0333          GST000456      2/2/2018     Email from D. Ruggiero to D. Mize and R.
                                              Graff regarding CA File
    0334          NSL057515      5/22/2018    Email from D. Ruggiero to D. Mize regarding
                                              Re: Debt
    0335          NSL053977      3/22/2017    Email from J. Slaughter to D. Mize regarding
                                              Re: Introduction
    0336          NSL061562      8/10/2017    Email from J. Slaughter to S. Freda, R. Graff,
                                              D. Mize, and L. Norman regarding Ideas for
                                              Tomorrow's Conference
    0337                                      Email correspondence between D. Mize, J.
                                              Slaughter and J. Lohman regarding
                                              Introduction
    0338          GST000615      4/22/2015    Email from R. Graff to G. Trimarche and R.
                                              Graff regarding Cust service contract
    0339          GST000244      5/5/2015     Email from S. Freda to R. Graff, M. Miles, and
                                              B. Boyd regarding ACH Form
    0340          GST000340      5/8/2015     Email from M. Miles to R. Graff and S. Freda
                                              regarding Affiliates
    0341          GST000320      5/8/2015     Email from M. Miles to R. Graff, S. Freda, J.
                                              Hall and B. Boyd regarding Affiliate call times
    0342          GST002819      6/6/2015     Email from M. Miles to B. Carlson, A.
                                              Roosen, and R. Graff regarding FW: Software
                                              Setup
    0343          GST000337      6/8/2015     Email from B. Carlson to R. Graff regarding
                                              Affiliate Referral Agreement
    0344          GST002739-     6/8/2015     Email from M. Miles to R. Graff regarding
                  GST002742                   FW: Private SL training
    0345          GST000363      6/17/2015    Email from M. Miles to R. Graff regarding
                                              Amanda

                                             20
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 21 of 54 PageID# 15698




     Trial Exh.    Bates Range      Date                        Description
        No.
    0346          GST000448      6/22/2015     Email from M. Miles to R. Graff regarding Bill
                                               Carlson's Company
    0347          GST-03408      7/6/2015      Email from R. Graff to M. Mann, B. Sievers,
                                               and R. Graff regarding GST Factoring
                                               Affiliate Agreement.docx
    0348          GST007469      7/10/2015     Email from M. Miles to R. Graff regarding
                                               RE: Bill Carlson
    0349          GST002355-     7/24/2015     Email from M. Miles to R. Graff regarding
                  GST002356                    FW: Affiliate Directory Updated; Affiliate
                                               Directory.xlsx
    0350          GST002356      7/24/2015     Affiliate Directory.xlsx
    0351          GST002569      7/28/2015     Email from B. Carlson to R. Graff regarding
                                               FW: Introduction, attaching Affiliate
                                               Agreement
    0352          GST000721 -    8/4/2015      Email from R. Graff to S. Brust, R. Graff, and
                  GST000722                    M. Miles regarding directspc073115;
                                               directspc073115.pdf
    0353          GST003160-     8/6/2015      Email from B. Carlson to R. Graff regarding
                  GST003161                    Fwd: Private Student loan Mailer - 1st Draft;
                                               Private SL Mailer pt 2.doc
    0354          GST007382      8/10/2015     Email from R. Graff to A. Roosen, B. Carlson,
                                               G. Trimarche, B. Sievers, and R. Demirtshian
                                               regarding Re: Affiliate training
    0355          GST002488      10/10/2015    Email from M. Miles to R. Graff regarding
                                               FW: Folllow Up Call
    0356          GST010210      11/20/2015    Email from R. Graff to D. Mize, G. Trimarche,
                                               and R. Graff regarding wire
    0357          GST002714      11/20/2015    Email from M. Miles to D. Mize, S. Freda and
                                               R. Graff regarding FW: Official Launch
    0358          GST000238      11/24/2015    Email from J. Mallinger to R. Graff regarding
                                               Account
    0359          GST010211      12/1/2015     Email from R. Graff to M. Miles, R. Graff and
                                               G. Trimarche regarding wires
    0360          GST008812      12/2/2015     Email from G. Trimarche to R. Graff regarding
                                               Re: Private Investment Summary.xlsx
    0361          GST002400      12/17/2015    Email from M. Miles to S. Freda and R. Graff
                                               regarding FW: Cancellation Request Lauren
                                               Pestal JLG-34970566
    0362          JG_0027        1/6/2016      Email from R. Graff to B. Carlson regarding
                                               Re: Docuprep
    0363          GST002261      1/15/2016     Email from K. Stratford to R. Graff regarding
                                               Follow up GST2
    0364          GST002854      1/20/2016     Email from M. Miles to R. Graff regarding
                                               FW: Thomas Kaiser JLG-34879540

                                              21
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 22 of 54 PageID# 15699




     Trial Exh.    Bates Range      Date                       Description
        No.
    0365          GST002889      2/5/2016     Email from B. Carlson to M. Miles and R.
                                              Graff regarding Fwd: **Important** 5972
                                              Jeremy Ganfield RE: SLOP - account closure,
                                              RAM hold
    0366          GST000645      2/22/2016    Email from S. Freda to R. Graff and M. Miles
                                              regarding debt compliance
    0367          GST002780      3/5/2016     Email from M. Miles to R. Graff and M. Miles
                                              regarding FW: Requested Documents
    0368          GST000662      3/11/2016    Email from R. Graff to M. Miles and R. Graff
                                              regarding Differences
    0369          GST000547      3/22/2016    Email from S. Freda to S. Freda, A. Johanson,
                                              R. Graff, G. Trimarche, M. Miles, J. Knapp, T.
                                              Belser, and C. Freda regarding Compliance
                                              and Thoughts
    0370          GST007639      3/24/2016    Email from T. Belser to J. Knapp, S. Freda, M.
                                              Miles, R. Graff, D. Mize, C. Freda and G.
                                              Trimarche regarding RE: Compliance and
                                              Thoughts
    0371          GST000531      4/18/2016    Email from J. Knapp to M. Miles and R. Graff
                                              regarding Clients ready with documented
                                              violations
    0372          GST000594      4/20/2016    Email from R. Marshall to R. Graff, M. Miles
                                              and M. Kashto regarding Co-signer removal
                                              process
    0373          GST000518      4/21/2016    Email from N. Busby to R. Graff, M. Miles, K.
                                              Stratford, and J. Trejo regarding Client
                                              Complaints
    0374          GST000396      4/22/2016    Email from R. Marshall to J. Knapp, M. Miles,
                                              M. Kashto and R. Graff regarding Ashley
                                              Rogers
    0375          GST000356      5/5/2016     Email from A. Hajimomen to R. Graff
                                              regarding Ali
    0376          GST000392      5/9/2016     Email from R. Marshall to M. Miles, M.
                                              Kashto, R. Graff and D. Mize regarding April
                                              Audit
    0377          GST000472      5/26/2016    Email from R. Marshall to M. Miles, R. Graff,
                                              M. Kashto, and D. Mize regarding
                                              Cancellations
    0378          GST000182      6/15/2016    Email from M. Miles to M. Kashto, R.
                                              Marshall and R. Graff regarding 3 or 5 day
                                              hold
    0379          GST007565      9/1/2016     Email from S. Freda to S. Freda, L. Norman,
                                              Perla, S. Bartlett and J. Knapp regarding Re:
                                              Charles Bradley

                                             22
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 23 of 54 PageID# 15700




     Trial Exh.    Bates Range      Date                        Description
        No.
    0380          GST002939      9/2/2016      Email from S. Freda to R. Graff regarding
                                               Fwd: Charles Bradley
    0381          GST003195      9/7/2016      Master 090716.xlsx
    0382          GST003192;     9/7/2016      Email from B. Carlson to R. Graff and G.
                  GST003195-                   Trimarche regarding Fwd: Report - Let's
                  3196                         Discuss; Master 090716.xlsx; Untitled
                                               Attachment
    0383          GST010080      9/14/2016     Email from R. Graff to S. Freda, K. Lee, and
                                               R. Graff regarding USSLH
    0384          GST010201      9/21/2016     Email from L. Norman to H. Abdel, S. Freda
                                               and R. Graff regarding Welcome!!
    0385          GST010213      10/4/2016     Email from L. Norman to
                                               Will@synergystudent.com, S. Freda and R.
                                               Graff regarding Wrap Up of the Conference
                                               Call
    0386          GST003210;     10/13/2016    Email from S. Freda to R. Graff regarding
                  GST003212;                   Fwd: Script Revisions; Compliance Script;
                  GST003214                    Private Student Loan Script
    0387          GST000538      10/13/2016    Email from J. Knapp to S. Freda, L. Norman
                                               and R. Graff regarding Communications
    0388          GST002888      10/14/2016    Email from S. Freda to R. Demirtshian, L.
                                               Norman, and J. Knapp regarding FW: Working
                                               with the GUI for different roles on DPP
    0389          GST010212      10/14/2016    Email from L. Norman to R. Hoose, A.
                                               Sebreros, S. Freda and R. Graff regarding
                                               Wrap Up of Conference Call
    0390          GST000471      10/14/2016    Email from J. Knapp to S. Freda, L. Norman,
                                               and R. Graff regarding Cancellation rates
    0391          GST007543      10/17/2016    Email from J. Knapp to R. Demirtshian, L.
                                               Norman, R. Graff and S. Freda regarding RE:
                                               Cancellation rates
    0392          GST000335      11/10/2016    Email from L. Norman to R. Graff and S.
                                               Freda regarding Affiliate List
    0393          GST007660      2/3/2017      Email from A. Muehlbauer to R. Graff and G.
                                               Trimarche regarding RE: Conf call
    0394          GST007989      3/9/2017      Email from J. Slaughter to R. Graff regarding
                                               Re: Factoring contract
    0395          GST000237      3/15/2017     Email from L. Norman to K. Stratford, J. Trejo
                                               and R. Graff regarding Account Integration
                                               with DebtPay Pro
    0396          GST000495-     4/3/2017      Email from L. Norman to A. Sebreros, S. Graff
                  GST000496                    and R. Freda regarding Checking In; Private
                                               Student Loan Script


                                              23
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 24 of 54 PageID# 15701




     Trial Exh.    Bates Range      Date                        Description
        No.
    0397          GST002069      4/28/2017     Email from L. Norman to R. Hoose and R.
                                               Graff regarding DocuPrep Center/ Direct
                                               Document Solutions
    0398          GST010207      7/13/2017     Email from L. Norman to R. Graff and S.
                                               Freda regarding Will Chung- Nationwide
                                               Relief
    0399          GST000361      8/8/2017      Email from S. Freda to R. Perry-Miller
                                               regarding Amanda
    0400          GST000351      11/1/2017     Email from G. Medeiros to R. Graff regarding
                                               Alex gold payout
    0401          GST000236      11/3/2017     Email from R. Graff to Jayclores@gmail.com
                                               and R. Graff regarding A few #'s. More to
                                               come
    0402          GST009418      11/13/2017    Email from L. Norman to R. Graff and S.
                                               Freda regarding RE: Weekly Private Sales and
                                               List of Affiliates
    0403          GST002025      11/30/2017    GST Factoring, Inc. Risk Profile Questionnaire
                                               - Debt Relief Service Providers
    0404          GST000235      12/14/2017    Email from R. Graff to elvinjb79@gmail.com
                                               regarding A Few #s
    0405          GST000535      12/18/2017    Email from L. Norman to R. Graff regarding
                                               Commission Files for CMS
    0406          GST003233;     1/26/2018     Email from S. Freda to R. Graff regarding
                  GST003241                    Fwd: Training Materials; Notes on credit and
                                               its value to a client.docx
    0407          GST000509      2/16/2018     Email from L. Norman to R. Graff regarding
                                               Clarity Solutions
    0408          RM_000358      4/20/2018     Email from R. Graff to R. Marshall regarding
                                               Re: DML - Advantage 4-13-18.xlsx
    0409          GST008321      8/17/2018     Email from D. Sklar to R. Graff regarding Re:
                                               I spoke with one of our attorneys about results
                                               of our program. All. ..
    0410          GST-03322-     8/17/2018     Letter from T. Fussell to R. Graff attaching
                  GST-03337                    Texas Franchise Tax Payment Form
    0411          GST-1116       5/15/2019     Email from G. Trimarche to M. Ocampo
                                               regarding FW: Checking in
    0412          GST-1602       5/15/2019     Email from R. Graff to M. Ocampo regarding
                                               FW: JLG engagement agreement
    0413          GST-1582 -     5/15/2019     Email from R. Graff to M. Ocampo regarding
                  GST-1583                     Fw: Private Loan Student Script 4-28.docx
    0414          GST-1567 -     5/15/2019     Email from R. Graff to M. Ocampo regarding
                  GST-1571                     Fw: Sales Script
    0415                         5/22/2019     Declaration Certifying Records of Regularly
                                               Conducted Business Activity - R. Graff

                                              24
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 25 of 54 PageID# 15702




     Trial Exh.    Bates Range      Date                      Description
        No.
    0416          GST-03313-                  GST Factoring, Inc. - Form 1120S
                  GST-03321
    0417          GST-002                     GST Factoring, Inc. Certificate of
                                              Incorporation
    0418          GST-03308 -                 GST Factoring, Requests for Written Reports,
                  GST-03309                   Item 1.0 - Payments Made by GST Factoring,
                                              Inc.
    0419          GST003234                   CMS Sales Curriculum.docx
    0420          GST003238                   Managing DPP
    0421          GST003235                   Private Student loan Script 8-14-17 1-3.doc
    0422          GST003237                   Specifications Needed on Private Deals Prior
                                              to Being Submitted
    0423          GST000342                   GST Factoring, Inc. Referral Agreement
    0424          GST000096      4/17/2015    Factoring Agreement between GST Factoring,
                                              Inc. and A. Johanson
    0425          GST009617-     4/20/2015    Email from G. Trimarche to R. Graff regarding
                  GST009618                   Revised Affiliate Agreement; GST Factoring
                                              Affiliate Agreement.docx
    0426          GST000121      4/24/2015    Affiliate Agreement between GST Factoring,
                                              Inc. and One Call Solutions LLC/DBA Student
                                              Loan Relief Aid
    0427          GST000313 -    5/5/2015     Email from S. Freda to R. Graff, M. Miles and
                  GST000318                   B. Boyd regarding Affiliate Agreement signed
                                              by me .. rick please execute and return to me
    0428          GST002542-     5/7/2015     Email from G. Trimarche to R. Graff and M.
                  GST002543                   Miles regarding Fw: GST NDA; GST
                                              NDA.doc
    0429          GST000124      5/7/2015     Affiliate Agreement between GST Factoring,
                                              Inc. and American Student Loan
                                              Consolidators, LLC
    0430          GST000131;     5/27/2015    Affiliate Agreement between GST Factoring,
                  GST007214                   Inc. and SPC LLC
    0431          GST000134      6/5/2015     Affiliate Agreement between GST Factoring,
                                              Inc. and Student Loan Solutions, LLC
    0432          GST-03409      7/7/2015     Affiliate Agreement between GST Factoring,
                                              Inc. and Debt Away, LLC
    0433          GST002195      8/10/2015    Email from G. Trimarche to D. Mize and R.
                                              Graff regarding Factoring Agreement - David
                                              Mize
    0434          GST002443-     8/10/2015    Email from G. Trimarche to D. Mize, M.
                  GST002444                   Miles, and R. Graff regarding Fw: Customer
                                              Support Agreement Mize; Customer Support
                                              Agreement Mize.docx


                                             25
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 26 of 54 PageID# 15703




     Trial Exh.    Bates Range      Date                       Description
        No.
    0435          GST000093      8/15/2015     Client Support Service Agreement between
                                               Knepper Johanson Law Group and CMS
    0436          GST003028-     1/6/2016      Email from G. Trimarche to R. Graff regarding
                  GST003029                    Fwd: GST Factoring Affiliate Agreement with
                                               Addendum; GST Factoring Affiliate
                                               Agreement with Addendum.docx
    0437          GST003385      2/1/2017      Affiliate Referral Agreement between GST
                                               Factoring, Inc. and Transglobal Land Holding,
                                               LLC
    0438          RM_000762-     2/1/2017      Affiliate Referral Agreement between GST
                  RM_000765                    Factoring, Inc. and RJ Marshall
    0439          GST000122                    Non Disclosure Agreement
    0440          GST000128                    Johanson Law Group Notice to Cease
                                               Communications and Demand for Validation
    0441          GST000067                    Private Student Loan Script
    0442          GST000132                    Private Student Loan Script
    0443          GST000324;     9/18/2015     Email from M. Miles to R. Graff regarding
                  GST000328;                   Affiliate invoices amended; August 2015 DPP
                  GST000331;                   Invoice - Go SLRC; August 2015 DPP Invoice
                  GST000333                    - Advantage; August 2015 DPP Invoice -
                                               Direct SPC
    0444          GST009512-     10/14/2016    Email from D. Mize to R. Demirtshian and R.
                  GST009513                    Graff regarding Real Quick; Top 3
                                               Affiliates.xlsx
    0445          GST009513                    Top 3 Affiliates.xlsx
    0446          GST000069                    SL Payment History Report, 1/1/18-12/31/18
    0447          GST007986-     4/16/2015     Email from G. Trimarche to R. Graff regarding
                  GST007987                    Re: Factoring Agreement - Crown Media Co
                                               LLC.doc; Factoring Agreement - Seivers.doc
    0448          GST002200-     4/17/2015     Email from G. Trimarche to R. Graff and A.
                  GST002202                    Johanson regarding Factoring Agreement;
                                               Factoring Agreement - Seivers.doc;
                                               ATTORNEY ENGAGEMENT
                                               AGREEMENT TEMPLATE (Seivers).docx
    0449          GST000418      4/24/2015     Email from M. Miles to G. Trimarche and R.
                                               Graff regarding Background regarding todays
                                               call at 2:30 PST
    0450          GST000465      5/1/2015      Email from M. Miles to G. Trimarche, A.
                                               Johanson, and R. Graff regarding Can we do a
                                               call Monday
    0451          GST007519      5/1/2015      Email from G. Trimarche to M. Miles, A.
                                               Johanson, R. Graff and S. Freda regarding Re:
                                               Can we do anything about wage garnishment
                                               on the private side?

                                              26
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 27 of 54 PageID# 15704




     Trial Exh.    Bates Range      Date                      Description
        No.
    0452          GST007839      5/4/2015     Email from G. Trimarche to M. Miles and R.
                                              Graff regarding Re: Disclosure Statements
    0453          GST007077-     5/7/2015     Email from G. Trimarche to M. Miles, A.
                  GST007078                   Johanson and R. Graff regarding Notice to
                                              credit agencies; Notice of Account in Dispute
    0454          GST007740      5/7/2015     Email from M. Miles to A. Johanson, G.
                                              Trimarche, and R. Graff regarding RE:
                                              Customer Representative statement: I would
                                              suggest something like this …
    0455          GST000534      5/13/2015    Email from M. Miles to G. Trimarche, A.
                                              Johanson, and R. Graff regarding Co Signer
    0456          GST000616      5/17/2015    Email from G. Trimarche to M. Miles, A.
                                              Johanson and R. Graff regarding Customer
                                              Representative Statement: I would suggest
                                              something like this…
    0457          GST002830      6/10/2015    Email from G. Trimarche to M. Miles, A.
                                              Johanson and R. Graff regarding Fw: State
                                              Fair Debt Collection laws
    0458          GST007403      7/23/2015    Email from G. Trimarche to M. Miles, A.
                                              Johanson, and R. Graff regarding Re:
                                              Alexandra Taylor
    0459          GST000349-     7/28/2015    Email from G. Trimarche to A. Johanson, M.
                  GST000350                   Miles and R. Graff regarding AJ&A
                                              Engagement Agreement; AJ&A Engagement
                                              Agreement.docx
    0460          GST006928      7/28/2015    Email from G. Trimarche to A. Johanson, M.
                                              Miles and R. Graff regarding Law firm
                                              welcome email
    0461          NSL062077      8/5/2015     Email from G. Trimarche to D. Mize regarding
                                              Student loan debt clients
    0462          GST000612      8/20/2015    Draft of Memorandum from M. Miles to G.
                                              Trimarche regarding Client Progress Reporting
                                              - CRM Client Timeline
    0463          GST002556-     8/25/2015    Email from G. Trimarche to R. Graff regarding
                  GST002557                   Fw: Here is the mailer again
    0464          GST008592      9/9/2015     Email from B. Carlson to G. Trimarche and R.
                                              Graff regarding Re: Mize law firm
    0465          GST002424      11/4/2015    Email from G. Trimarche to R. Graff regarding
                                              Fw: Concerns
    0466          GST007314      2/9/2016     Email from G. Trimarche to M. Miles and R.
                                              Graff regarding Re: **Important** 5972
                                              Jeremy Ganfield RE: SLDP - account closure,
                                              RAM hold


                                             27
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 28 of 54 PageID# 15705




     Trial Exh.    Bates Range      Date                       Description
        No.
    0467          GST007640      3/24/2016    Email from S. Freda to G. Trimarche, A.
                                              Johanson, R. Graff, M. Miles, J. Knapp, T.
                                              Belser, and C. Freda regarding Re:
                                              Compliance and Thoughts
    0468          GST003191      6/3/2016     Email from A. Johanson to G. Trimarche and
                                              R. Graff regarding Fwd: RE: URGENT FROM
                                              AMANDA - "WELCOME PACKET"
    0469          GST-1157 -     5/15/2019    Email from G. Trimarche to M. Ocampo
                  GST-1159                    regarding FW: Disclosure Statements;
                                              Disclosure Statements
    0470          GST-1154 -     5/15/2019    Email from G. Trimarche to M. Ocampo
                  GST-1155                    regarding Fw: Information Needed (doe)
    0471          GST-1213-      5/15/2019    Email from G. Trimarche to M. Ocampo
                  GST-1222                    regarding Fw: JLG Attorney Engagement
                                              Agreement
    0472          GST-1168 -     5/15/2019    Email from G. Trimarche to M. Ocampo
                  GST-1169                    regarding Fw: Cease and Desist
    0473          GST-1176-      5/15/2019    Email from G. Trimarche to M. Ocampo
                  GST-1178                    regarding Fw: Customer representative
                                              statement: I would suggest something like
                                              this…
    0474          GST-1294       5/15/2019    Email from G. Trimarche to M. Ocampo
                                              regarding Fw: Derin Scott
    0475          GST-1180       5/15/2019    Email from G. Trimarche to M. Ocampo
                                              regarding Fw: Draft Letter to credit reporting
                                              agencies re matter in dispute
    0476          GST-1278 -     5/15/2019    Email from G. Trimarche to M. Ocampo
                  GST-1279                    regarding Fw: Law Firm Welcome Email
    0477          GST-1171       5/15/2019    Email from G. Trimarche to M. Ocampo
                                              regarding Fw: script paragraph
    0478          GST-1147 -     5/15/2019    Email from G. Trimarche to M. Ocampo
                  GST-1149                    regarding Fw: Stuff
    0479          GST-1161-      5/15/2019    Email from G. Trimarche to M. Ocampo
                  GST-1162                    regarding Revisions to Script
    0480          GST-1366       5/16/2019    Email from G. Trimarche to M. Ocampo
                                              regarding Fw: Hello
    0481          GST000112                   Disclosure Statements
    0482          GST007210-     6/10/2015    Email from B. Carlson to R. Graff and R.
                  GST007213                   Demirttshian regarding Private Student Loan
                                              Agreements and Referral Agreement; Affiliate
                                              Agreement between GST Factoring, Inc. and
                                              4th Junction, LLC (5/27/15); Affiliate
                                              Agreement between GST Factoring, Inc. and
                                              Scisco, LLC (6/10/15); Affiliate Agreement

                                             28
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 29 of 54 PageID# 15706




    Trial Exh.    Bates Range      Date                       Description
       No.
                                             between GST Factoring, Inc. and Dappa, LLC
                                             (5/27/15)
    0483         GST007390      6/11/2015    Email from B. Carlson to R. Graff and M.
                                             Miles regarding Re: Affiliates
    0484         GST007389      6/11/2015    Email from B. Carlson to R. Graff regarding
                                             RE: Affiliates
    0485         GST008968      6/11/2015    Email from B. Carlson to R. Graff regarding
                                             RE: Question
    0486         GST007388      6/15/2015    Email from B. Carlson to M. Miles and R.
                                             Graff regarding Re: Affiliates
    0487         GST008723      6/19/2015    Email from A. Roosen to M. Miles, B. Carlson
                                             and R. Graff regarding Re: New User
    0488         GST008923      6/29/2015    Email from B. Carlson to M. Miles, M.
                                             Shubash, and R. Graff regarding RE: Private
                                             Student Loans (JLG)
    0489         GST007467      7/13/2015    Email from B. Carlson to R. Graff regarding
                                             RE: Bccommission
    0490         GST000431;     7/13/2015    Email from R. Graff to B. Carlson and R.
                 GST000433                   Graff regarding Bccommission;
                                             BCcommission.pdf
    0491         GST007468      7/13/2015    Email from B. Carlson to R. Graff regarding
                                             Re: Bccommission
    0492         GST000434-     7/17/2015    Email from R. Graff to B. Carlson and R.
                 GST000435                   Graff regarding Bccommission;
                                             BCcommission.pdf
    0493         GST000437-     7/17/2015    Email from R. Graff to B. Carlson and R.
                 GST000438                   Graff regarding Bccommission;
                                             BCcommission.pdf
    0494         GST007178      7/21/2015    Email from B. Carlson to R. Graff, V.
                                             Herculian, and B. Trinkwon regarding Private
                                             Loan Introduction
    0495         GST006194      7/22/2015    Email from B. Carlson to R. Graff regarding
                                             Johanson Law Group in Seattle, WA
    0496         GST008760      8/8/2015     Email from B. Carlson to R. Graff regarding
                                             Re: Partner reports
    0497         GST000443      8/14/2015    Email from R. Graff to S. Brust and R. Graff
                                             regarding BCcommission.xlsx
    0498         GST000307      8/23/2015    Email from R. Graff to B. Carlson and R.
                                             Graff regarding Advantage.xlsx
    0499         GST009951-     9/1/2015     Email from B. Carlson to R. Graff States List;
                 GST009952                   Business States.pdf
    0500         GST000581      9/4/2015     Email from R. Graff to B. Carlson, S. Brust, R.
                                             Graff and M. Miles regarding Copy of Direct
                                             SPC (4)090415.xlsx

                                            29
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 30 of 54 PageID# 15707




     Trial Exh.    Bates Range      Date                       Description
        No.
    0501          GST006980      9/9/2015      Email from G. Trimarche to B. Carlson and R.
                                               Graff regarding Mize Law firm
    0502          GST008458      9/16/2015     Email from B. Carlson to R. Graff and A.
                                               Roosen regarding RE: John Mallinger
    0503          GST009541      9/28/2015     Email from M. Miles to B. Carlson and R.
                                               Graff regarding Reporting Website
    0504          GST008981      10/5/2015     Email from A. Roosen to B. Carlson and R.
                                               Graff regarding RE: RE: Follow up
    0505          GST008069      10/7/2015     Email from B. Carlson to M. Miles, A.
                                               Roosen, R. Graff, and G. Trimarche regarding
                                               Re: Follow up
    0506          GST001987      10/19/2015    Email from M. Miles to B. Carlson and R.
                                               Graff regarding DML DPP
    0507          GST009078      11/4/2015     Email from B. Carlson to M. Miles, R. Graff
                                               and A. Roosen regarding Re: Reports for
                                               Student Loans of America
    0508          GST009075      11/4/2015     Email from B. Carlson to R. Graff and G.
                                               Trimarche regarding Re: Reports for Student
                                               Loans of America
    0509          GST009076      11/4/2015     Email from B. Carlson to R. Graff and G.
                                               Trimarche regarding Re: Reports for Student
                                               Loans of America
    0510          JG_0010        11/5/2015     Email from B. Carlson to R. Graff and G.
                                               Trimarche Re: Checking in
    0511          GST002870      11/11/2015    Email from M. Miles to R. Graff regarding
                                               FW: Users
    0512          GST002730-     12/2/2015     Email from B. Carlson to R. Graff regarding
                  GST002731                    FW: Private Investment Summary.xlsx;
                                               Private Investment Summary.xlsx
    0513          GST000290      12/4/2015     Email from R. Graff to B. Carlson and M.
                                               Miles regarding Adv. DML
    0514          JG_0016        12/4/2015     Email from B. Carlson to M. Shubash Re:
                                               Globus
    0515          JG_0017        12/9/2015     Email from B. Carlson to R. Graff Fwd: Fee
                                               Split - Meizer
    0516          JG_0027;       1/6/2016      Email from B. Carlson to R. Graff Re:
                  JG_0089                      Docuprep
    0517          JG_0048        2/9/2016      Email from B. Carlson to R. Graff Re:
                                               **Important** 5972 Jeremy Ganfield RE:
                                               SLDP - account closure, RAM hold
    0518          JG_0069        9/6/2016      Email from B. Carlson to A. Roosen and R.
                                               Demirtshian Re: Go2Fin



                                              30
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 31 of 54 PageID# 15708




     Trial Exh.    Bates Range      Date                        Description
        No.
    0519          GST008152      9/6/2016      Email from B. Carlson to R. Graff, S. Brust,
                                               M. Kashto, R. Marshall, R. Demirtshian, and
                                               M. Shubash regarding Re: Go2Fin
    0520          GST007127      9/8/2016      Email from B. Carlson to R. Graff, G.
                                               Trimarche, S. Brust, R. Demirtshian, M.
                                               Shubash, and A. Roosen regarding Per our
                                               conversation
    0521          JG_0076        10/12/2016    Email from R. Graff to B. Carlson and R.
                                               Demirshian regarding Fwd: Welcome aboard
                                               process
    0522          GST010130      11/7/2017     Email from L. Norman to R. Graff and S.
                                               Freda Weekly Private Sales and list of
                                               Affiliates
    0523                         8/17/2018     Text messages between R. Graff and B.
                                               Carlson
    0524          LOJL104495-    2/9/2016      Email from C. Hernandez to M. Millora
                  LOJL104498                   regarding Private Loan Consolidation
    0525          NSL018744-     5/2/2016      Email from C. Beebower regarding
                  NSL018746                    Go2Finance letter
    0526          NSL024458                    Go2Finance - Final Notice to Redacted
    0527          NSL017342 -                  Go2Finance - Frequently Asked Questions
                  NSL017343
    0528          NSL017344 -                  Go2Finance - Home Page
                  NSL017347
    0529                                       Transcription of Telephone Conversation
    0530          JG_0028        1/6/2016      Email from Go2Financial - Info to R.
                                               Demirtshian, A. Roosen, B. Carlson, and M.
                                               Shubash regarding Re: New contract
    0531          GST008671      1/6/2016      Email from Go2Financial - Info to R. Graff
                                               regarding Re: New company agreement
    0532          GST008555      2/10/2016     Email from D. Mize to R. Graff regarding Re:
                                               Looking good
    0533          GST009036      4/12/2016     Email from M. Kashto to R. Graff and R.
                                               Marshall regarding Re: Report Go2Fin
    0534          RM_000300      4/20/2016     Email from M. Kashto to R. Marshall
                                               regarding 2. COMPLIANCE CALL SCRIPT-
                                               7.pages
    0535          GST002058-     3/14/2017     Email from M. Kashto to R. Graff and R.
                  GST002059                    Marshall regarding Document3;
                                               Document3.docx
    0536          GST00330                     Pay report produced by GST to M. Kashto
    0537          GST002345      6/22/2015     Email from M. Miles to R. Graff regarding
                                               FW: Additional Users


                                              31
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 32 of 54 PageID# 15709




     Trial Exh.    Bates Range      Date                      Description
        No.
    0538          GST002669      2/18/2016    Email from M. Miles to R. Graff and D. Mize
                                              regarding FW: Nathan Johnson - 50491212
    0539          GST002368      3/11/2016    Email from M. Miles to R. Graff regarding
                                              FW: Another response from a client of ours
    0540          GST000475      5/5/2016     Email from R. Marshall to M. Miles, J. Knapp,
                                              M. Kashto, and R. Graff regarding Cathleen
                                              Webb
    0541          GST006913      5/9/2016     Email from R. Marshall to M. Miles, J. Knapp,
                                              R. Graff, D. Mize, and M. Kashto regarding
                                              KENNETH SESKER
    0542          JG_0058        9/6/2016     Email from R. Marshall to B. Carlson, S.
                                              Brust, and M. Kashto regarding Re: Go2Fin
    0543          GST002526      6/19/2017    Email from R. Marshall to R. Graff regarding
                                              Fw: Go2Fin. DMl
    0544          GST007272      7/12/2017    Email from R. Marshall to R. Graff, S. Freda,
                                              and M. Kashto regarding Production
    0545          GST008939      7/12/2017    Email from S. Freda to R. Marshall, R. Graff
                                              and M. Kashto regarding Re: Production
    0546          GST008937      7/13/2017    Email from S. Freda to R. Marshall, R. Graff
                                              and M. Kashto regarding Re: Production
    0547          GST007215      8/3/2017     Email from R. Marshall to R. Marshall
                                              regarding Fw: Private Student Loan Business
    0548          GST007370      8/3/2017     Email from R. Marshall to R. Graff regarding
                                              Re: Adv. JLG
    0549          GST-1135       5/15/2019    Email from G. Trimarche to M. Ocampo
                                              regarding Fw: Cancellations
    0550          DPP 000341     2/4/2020     Email from R. Anderlick to C. Brown
                                              regarding Re: FW: Debt Pay Pro | Re: 392018
                                              - Re: 25% enrollment plan
    0551                                      The Student Loan Debt Forum/The College
                                              Investor - Go2Finance/David Mize Law
    0552          GST002747      7/6/2015     Email from B. Carlston to M. Miles and R.
                                              Graff regarding FW: Private Student loans
    0553          GST009495      7/28/2015    Email from M. Miles to B. Carlson, R. Graff
                                              and W. Sabri regarding RE: Your Pay Report
    0554                                      Declaration of Wasim Sabri
    0555                         2/24/2015    DocuPrep Center Invoice No. 483 for Data
                                              File
    0556                         4/3/2015     Email from A. Roosen to D. Sklar, R. Hoose,
                                              S. Cowell and M. Kashto regarding
                                              Recommendation
    0557          GST000491      4/25/2017    Email from T. Wray to R. Graff, D. Sklar and
                                              A. Sebreros regarding Certified Document
                                              Center

                                             32
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 33 of 54 PageID# 15710




     Trial Exh.    Bates Range      Date                        Description
        No.
    0558          GST008623      3/9/2018      Email from D. Sklar to R. Graff regarding Re:
                                               New account for all receivables moving
                                               forward
    0559          GST007157      6/9/2019      Email from D. Sklar to R. Graff regarding
                                               Private debt
    0560                         1/9/2020      Bureau of Consumer Financial Protection v.
                                               Chou Team Realty, LLC
    0561                         7/6/2020      Declaration of D. Sklar
    0562          LOJL116969     4/29/2016     Email from A. Chorba to J. Lohman regarding
                                               RE: regarding your Navient account - just left
                                               you a message
    0563          LOJL084959-    5/17/2016     Email from A. Chorba to B. Hernandez
                  LOJL084960                   regarding Re: navient calls
    0564          LOJL116519-    6/11/2016     Email from A. Chorba to B. Hernandez
                  LOJL116520                   regarding Loan in Default
    0565          LOJL084978-    6/12/2016     Email from A. Chorba to J. Lohman regarding
                  LOJL084979                   Re: Loan in default
    0566          NSL052400-     6/12/2016     Email from J. Lohman to M. Jordan and D.
                  NSL052401                    Mize regarding Fwd: Loan in default
    0567          LOJL116518     6/16/2016     Email from A. Marsh to B. Hernandez
                                               regarding Consent Form & SallieMae
    0568          LOJL116187     7/12/2016     Email to B. Hernandez from K. Amaral
                                               regarding Update
    0569          LOJL115727     7/19/2016     Email from L. Wert to T. Belser and B.
                                               Hernandez regarding Re: Urgent
    0570          LOJL116589     8/16/2016     Email from M. Millora to J. Knapp, C. Bleau,
                                               B. Hernandez, christian@go2fin.com
                                               regarding Update on our end
    0571          LOJL116559     9/9/2016      Email from M. Millora to B. Hernandez
                                               regarding Call log update
    0572          LOJL116884     9/20/2016     Email from M. Millora to
                                               service@jlgportal.com, C. Bleau, D. Mize
                                               Law, B. Hernandez and J. Knapp regarding
                                               Litigation Notice
    0573          LOJL085098     9/21/2016     Email from M. Millora to B. Hernandez
                                               regarding Re: Litigation Notice
    0574          LOJL087632     10/8/2016     Email from Margaret to D. Abeling regarding
                                               Centrella navient loan
    0575          LOJL085109     10/10/2016    Email from D. Abeling to J. Lohman and K.
                                               Suarez regarding FW: Centrella navient loan
    0576          LOJL085115     10/31/2016    Email from S. D'Ambrosio to D. Abeling
                                               regarding Shannon D'Ambrosio Consent to
                                               Representation


                                              33
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 34 of 54 PageID# 15711




     Trial Exh.    Bates Range      Date                        Description
        No.
    0577          LOJL087952-    1/11/2017     Email from M. Grecco to D. Abeling, L.
                  LOJL087954                   Norman, paralegaldml@gmail.com, S.
                                               Bartless, J. Knapp, D. Mize and M. Grecco
                                               regarding Barclaycard credit line reduction;
                                               Barclaycard reduced credit line.pdf (1/6/2017)
    0578          LOJL117823-    3/7/2017      Email from M. Grecco to J. Lohman and D.
                  LOJL117824                   Mize regarding Re: Case Against Navient
    0579          NSL051267      3/7/2017      Email from M. Grecco to J. Lohman and D.
                                               Mize regarding Re: Case Against Navient
    0580          LOJL116888-    4/10/2017     Email from D. Mize to K. Myers and J.
                  LOJL116889                   Lohman regarding Re: Update?
    0581          NSL016341 -    5/17/2017     Mantolino v. Knepper & Johanson Law Group,
                  NSL016352                    et al. - Complaint
    0582          LOJL085332-    6/30/2017     Email from L. Wert to J. Lohman and D. Mize
                  LOJL085333                   regarding Re: Lindsey Wert
    0583          NSL050411-     7/3/2017      Email from L. Wert to D. Mize and J. Lohman
                  NSL050415                    regarding Re: Lindsey Wert
    0584          LOJL095874-    7/12/2017     Email from T. Neal to D. Abeling regarding
                  LOJL095877                   Re: consent to represent Neal
    0585          NSL021014-     8/30/2017     Email from M. Jaimes to D. Abeling regarding
                  NSL021015                    Re: consent to represent Jaimes
    0586          LOJL117838     9/22/2017     Email from A. Johanson to J. Lohman and A.
                                               Fine regarding Re: important question
    0587          LOJL085710-    11/22/2017    Email from D. Mize Law to J. Branch, J.
                  LOJL085713                   Lohman and I. Muhtaseb regarding Fwd:
                                               Service termination
    0588          LOJL085755     12/8/2017     Email from M. Millora to David Mize Law, D.
                                               Mize, J. Lohman and J. Branch regarding To
                                               whom it may concern:
    0589          LOJL118577     2/1/2018      Email from J. Lohman to L. Wert and D. Mize
                                               regarding Re: Settlement
    0590          LOJL109368-    3/14/2018     Email from K. Myers to A. Dykes regarding
                  LOJL109369                   Fw: Monthly Follow-up (David Mize Law
                                               Firm)
    0591          LOJL114999     3/19/2018     Email from K. Myers to A. Dykes regarding
                                               Fw: Please call me today
    0592          LOJL109216-    3/19/2018     Email from K. Myers to A. Dykes regarding
                  LOJL109218                   Fw: Update?
    0593          NSL053499-     7/18/2018     Email from B. Smugala to J. Lohman, J.
                  NSL053501                    Branch and David Mize Law regarding Re:
                                               Smugala Navient Law Suit
    0594          LOJL103057-    1/3/2019      Email from A. Maier to C. Alsina regarding
                  LOJL103062                   Re: Navient Counterclaim for collection of
                                               monies owed

                                              34
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 35 of 54 PageID# 15712




     Trial Exh.    Bates Range      Date                        Description
        No.
    0595          LOJL118582     2/9/2019      Email from L. Wert to J. Lohman regarding
                                               Balance
    0596          LOJL102910-    4/11/2019     Email from C. Alsina to A. Maier regarding
                  LOJL102935                   Re: Navient
    0597          NSL038653-                   Emails between A. Jaimes and A. Johnson and
                  NSL038665                    CMS
    0598          LOJL103738     7/11/2017     Email from R. Lee to D. Stotler, I. Muhtaseb,
                                               J. Branch, J. Lohman regarding Stotler,
                                               Danielle v. Navient Solutions, Inc.
    0599          LOJL103660     7/13/2017     Email from J. Branch to
                                               Memeli91087@gmail.com regarding Re: Your
                                               Case Against Navient
    0600          LOJL103520-    8/16/2017     Email from A. Young to J. Branch regarding
                  LOJL103522                   Fwd: Important Document(s) From Lowe's
    0601          LOJL104660-    9/8/2017      Email from J. Branch to B. Moore regarding
                  LOJL104666                   questions and answers; Brad Moore v Navient
                                               Solutions Direct Questions.docx
    0602          LOJL107076     10/12/2017    Email from J. Branch to M. Millora regarding
                                               Your Case Against Navient Solutions
    0603          LOJL047929 -   11/2/2017     Email from S. Kashimawo to J. Branch
                  LOJL047930                   regarding Fw: STUDENT LOAN ADVISOR
                                               INFO & PROGRAMS
    0604          LOJL103616-    11/4/2017     Email from J. Branch to B. Mayer regarding
                  LOJL103620                   Direct Questions and Answers; Mayer Direct
                                               Questions Outline.docx
    0605          LOJL106744-    11/6/2017     Email from J. Branch to B. Mayer regarding
                  LOJL106751                   revised direct questions; Mayer Direct
                                               Questions Outline.docx
    0606          LOJL104246-    11/10/2017    Email from J. Branch to H. Lewis regarding
                  LOJL104247                   Your Case Against Navient Solutions
    0607          LOJL104217-    11/15/2017    Email from J. Branch to H. Lewis regarding
                  LOJL104220                   Re: Your Case Against Navient Solutions
    0608          LOJL104486 -   11/21/2017    Email from M. Millora to J. Branch regarding
                  LOJL104499                   Re: Tomorrow
    0609          LOJL104481     11/29/2017    Email from F. Lostaglio to J. Branch regarding
                                               Re: Your Hearing date against Navient
    0610          NSL038080-     3/10/2018     Email from A. Fine to J. Branch regarding
                  NSL038081                    Fwd: Hello
    0611          LOJL107160     4/2/2018      Email from D. Mize Law to B. Smugala, J.
                                               Lohman and J. Branch regarding re:
                                               Conference Call
    0612          NSL024593 -    4/3/2018      Email from C. Merritt to J. Branch regarding
                  NSL024595                    Fw: FW: STUDENT LOAN INFO


                                              35
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 36 of 54 PageID# 15713




     Trial Exh.    Bates Range      Date                      Description
        No.
    0613          LOJL104215-    4/21/2019    Email from D. Ingram to J. Branch regarding
                  LOJL104216                  Re: Your Case Against Navient
    0614                                      Deposition preparation (Stotler v.
                                              Navient).docx
    0615          LOJL025402-    1/11/2018    Email from A. Dykes to T. Juarez regarding
                  LOJL025406                  Re: Promissory Note from Navient
    0616          LOJL113356     2/1/2018     Email from A. Dykes to K. Whitaker regarding
                                              Re: Hey
    0617          LOJL110266-    2/7/2018     Email from A. Dykes to L. Welch regarding
                  LOJL110273                  Direct Examination; Laura Welch v. Navient
                                              direct.docx
    0618          LOJL106604-    2/7/2018     Email from A. Dykes to L. Welch regarding
                  LOJL106611                  Direct Questions; Laura Welch v. Navient
                                              direct.docx
    0619          LOJL022459-    2/15/2018    Email from E. Arndts to A. Dykes regarding
                  LOJL022461                  Re: Arbitration
    0620          LOJL022497-    2/21/2018    Email from A. Dykes to E. Arndts regarding
                  LOJL022499                  Re: One more request
    0621          LOJL022488-    2/21/2018    Email from E. Arndts to A. Dykes regarding
                  LOJL022489                  Re: One more request
    0622          LOJL059298-    3/6/2018     Email from A. Dykes to K. Myers regarding
                  LOJL059300                  Re: Discovery in your case against Navient
    0623          LOJL020714     3/6/2018     Email from A. Dykes to C. Baldon regarding
                                              Deposition in Navient Case
    0624          LOJL025325     3/6/2018     Email from A. Dykes to M. Jaimes regarding
                                              Check In
    0625          LOJL025274-    3/6/2018     Email from M. Jaimes to A. Dykes regarding
                  LOJL025277                  Fw: RE: Monthly Call Log
    0626          LOJL025326-    3/18/2018    Email from A. Dykes to M. James regarding
                  LOJL025328                  Re: Cease and Desist information
    0627          LOJL022528-    3/28/2018    Email from E. Arndts to A. Dykes and J.
                  LOJL022532                  Lohman regarding Fw: RE: Credit Report
                                              Dispute(David Mize Law)
    0628                         3/28/2018    Email from E. Arndts to A. Dykes and J.
                                              Lohman regarding Fw: Re: quick question
                                              about co-signer release
    0629          LOJL021551-    6/7/2018     Email from A. Dykes to D. Stringham
                  LOJL021557                  regarding Direct Exam; stringham, dallas v
                                              navient - direct exam.docx
    0630          LOJL021545-    6/7/2018     Email from A. Dykes to D. Stringham
                  LOJL021550                  regarding Fwd: Stringham direct; Stringham
                                              Direct
    0631          LOJL009481-    6/16/2018    Email from D. Deubner to A. Dykes regarding
                  LOJL009588                  Fw: Re:

                                             36
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 37 of 54 PageID# 15714




     Trial Exh.    Bates Range      Date                       Description
        No.
    0632          LOJL025334-    6/20/2018    Email from A. Dykes to M. Jaimes regarding
                  LOJL025340                  Direct Exam; Jaimes, angela v navient - direct
                                              exam.docx
    0633          NSL051790      7/9/2018     Email from A. Dykes to D. Mize and J.
                                              Lohman regarding No Case for Whitaker
                                              against AES
    0634          LOJL075945     2/11/2019    Email from J. Lohman to J. Branch and A.
                                              Dykes regarding Re: Cross examination
                                              Mohamud, and examination of Dries
    0635          LOJL020827     2/11/2019    Email from A. Dykes to C. Baldon and J.
                                              Branch regarding Evidentiary Hearing
                                              Transcript
    0636          LOJL075841-    2/11/2019    Email from A. Dykes to J. Lohman and J.
                  LOJL075848                  Branch regarding Direct Exam of Baldon;
                                              Baldon, Cynthia v NSL - Appeal
                                              Questions.docx; Baldon, Cynthia v NSL -
                                              Appeal Questions.docx
    0637          LOJL020835     2/12/2019    Email from A. Dykes to C. Baldon regarding
                                              Evidentiary Hearing Questions
    0638          LOJL114980-    2/13/2019    Email from A. Dykes to C. Baldon regarding
                  LOJL114984;                 Evidentiary Hearing Questions; Baldon,
                  LOJL114987                  Cynthia v NSL - Appeal
                                              Questions.docx
    0639          LOJL087337-    2/18/2019    Email from A. Dykes to J. Sellers regarding
                  LOJL087338                  Derek Allen Deposition
    0640          LOJL083701-    9/12/2019    Email from A. Dykes to
                  LOJL083702                  Navient@jlohman.com regarding Fw: Re:
                                              Regarding Your Navient Account
    0641          LOJL075934-                 Baldon, Cynthia v NSL - Appeal
                  LOJL075939                  Questions[1].docx
    0642          LOJL075914-                 Baldon, Cynthia v NSL - Appeal
                  LOJL075918                  Questions.docx
    0643          LOJL084965     5/20/2016    Email from B. Hernandez to
                                              redsoxfan1829@yahoo.com regarding Navient
                                              Calls
    0644          LOJL022760-    5/25/2016    Email from B. Hernandez to J. Lam regarding
                  LOJL022761                  FW: Jimmy Lam
    0645          LOJL031238-    5/25/2016    Email from B. Hernandez to J. Lam regarding
                  LOJL031240                  RE: Private Loan Payment Reminder from
                                              Navient
    0646          LOJL116502-    5/25/2016    Email from B. Hernandez to J. Lam regarding
                  LOJL116505                  RE: Private Loan Payment Reminder from
                                              Navient


                                             37
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 38 of 54 PageID# 15715




     Trial Exh.    Bates Range      Date                       Description
        No.
    0647          LOJL116060-    5/31/2016     Email from B. Hernandez to P. Ozaki
                  LOJL116061                   regarding Re: Navient Calls
    0648          LOJL116243     5/31/2016     Email from P. Ozaki to B. Hernandez
                                               regarding RE: Navient Calls
    0649          LOJL116055-    6/20/2016     Email from B. Hernandez to S. Helvey
                  LOJL116056                   regarding RE: Payment Reminder - We Can
                                               Help
    0650          LOJL116476     7/5/2016      Email from B. Hernandez to A. Chorba
                                               regarding RE: Navient
    0651          LOJL021044     7/26/2016     Email from D. Stringham to J. Lohman
                                               regarding Re: Communication logs July
    0652          LOJL021045-    7/27/2016     Email from D. Stringham to J. Lohman
                  LOJL021046                   regarding Re: Communication logs July
    0653          LOJL021047-    7/27/2016     Email from D. Stringham to J. Lohman
                  LOJL021048                   regarding Re: Communication logs July
    0654          LOJL021049-    7/29/2016     Email from D. Stringham to J. Lohman,
                  LOJL021055                   documents@jlgportal.com, and S. Bartlett
                                               regarding Re: Communication logs July
    0655          LOJL116163     8/8/2016      Email from B. Hernandez to L. Wert regarding
                                               Re: Navient
    0656          LOJL116745     8/8/2016      Email from L. Wert to B. Hernandez regarding
                                               Re: Navient
    0657          LOJL115894     8/9/2016      Email from B. Hernandez to Tonya regarding
                                               Re: Navient
    0658          NSL038831-     8/17/2016     Email from S. Kashimawo to D. Abeling
                  NSL038835                    regarding Re: consent to represent Kashimawo
    0659          LOJL085070     8/23/2016     Email from B. Hernandez to D. Abeling
                                               regarding FW: Monthly Follow-up (David
                                               Mize Law Firm)
    0660          LOJL085122     11/29/2016    Email from J. Lohman to Phi regarding Re:
                                               Case against Navient
    0661          LOJL032837-    12/1/2016     Email from K. Suarez to D. Abeling regarding
                  LOJL032838                   Elizabeth Ramos 210 calls; Letter from David
                                               Mize Law to Navient regarding E. Ramos,
                                               Account with AES (3/16/16)
    0662          LOJL115696     12/29/2016    Email from L. Wert to B. Hernandez regarding
                                               Re: Signed paperwork
    0663          LOJL010450-    5/10/2017     Email from B. Hernandez to A. Silverman
                  LOJL010452                   regarding Re: Jimmy Lamb
    0664          LOJL010504-    9/14/2017     Email from J. Lohman to E. Brown, K. Suarez
                  LOJL010505                   and B. Hernandez regarding Re: Veritas Legal
                                               Plan, Inc.



                                              38
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 39 of 54 PageID# 15716




     Trial Exh.    Bates Range      Date                        Description
        No.
    0665          LOJL021522-    2/6/2018      Email from J. Lohman to D. Stringham
                  LOJL021526                   rgarding Hearing Preparation - Questions;
                                               Direct Examination - Dallas Stingham.docx
    0666          LOJL020713     2/16/2018     Email from J. Lohman to C. Baldon and David
                                               Mize Law regarding Your case against Navient
    0667          LOJL059240-    3/14/2018     Email from D. Lueck to J. Lohman regarding
                  LOJL059242                   FW: Elizabeth Ramos V. Navient Solutions,
                                               Inc. - Counter Offer
    0668          LOJL024429-    4/4/2018      Email from B. Hernandez to K. Barnett
                  LOJL024434                   regarding Re: Call Log
    0669          NSL039443-     4/12/2018     Email from B. Brown to J. Branch regarding
                  NSL039444                    Bethany Brown
    0670          NSL039181-     4/18/2018     Email from D. Abeling to J. Branch regarding
                  NSL039185                    FW: consent to represent Lewis
    0671          LOJL010541-    8/23/2018     Email from M. Luciano to B. Hernandez
                  LOJL010542                   regarding Re: FW: Follow up
    0672          LOJL025980-    8/31/2018     Email from S. Haberman to B. Hernandez
                  LOJL025981                   regarding more leads; Law Office Jeff Lohman
                                               Referral Tracking.xlsx
    0673          LOJL083708-    9/12/2019     Email from I. Muhtaseb to
                  LOJL083709                   Navient@jlohman.com regarding Fw: E-mail
                                               blast
    0674          LOJL000553-                  Fair Debt Collection Practices Act
                  LOJL000565                   Questionnaire - S. Helvey
    0675          NSL039454-                   Fidelity Debt Reserve - 2016 Annual Report
                  NSL039473
    0676          NSL038836-                   Lohman CRM Print Out
                  NSL038841
    0677                                       RESERVED
    0678                                       Privilege log prepared by The Law Offices of
                                               Jeffrey Lohman
    0679          NSL017332 -                  The Law Offices of Jeffrey Lohman -
                  NSL017337                    Attorneys of Counsel
    0680          NSL039450-                   The Student Debt Doctor - enrollment (B. Litty
                  NSL039453                    (Brown))
    0681          NSL039439-                   The Veritas Legal Plan Inc. - Service Plan (B.
                  NSL039442                    Litty)
    0682          LOJL044870-    10/17/2017    Email from J. Atterholt to D. Ruggiero
                  LOJL044874                   regarding Re: Student Loan Debt Validation
    0683          LOJL016430     1/17/2018     Email from J. Lohman to D. Ruggiero and Z.
                                               Block regarding Re: FDCPA/TCPA help -
                                               Veritas Client
    0684                         3/28/2018     Email from J. Knapp to J. Atterholt, L.
                                               Norman, J. Slaughter, Customer Service, and

                                              39
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 40 of 54 PageID# 15717




    Trial Exh.    Bates Range      Date                        Description
       No.
                                              J. Lohman regarding RE: New Case Identified
                                              - Christopher Daniels v. Navient
    0685         LOJL079095 -   3/28/2019     Email from J. Lohman to J. Knapp and J.
                 LOJL079096                   Slaughter regarding FW: devon horton
    0686         NSL017329-                   Slaughter LLP - Biography of J. Slaughter
                 NSL017331
    0687         NSL017338                    Slaughter LLP - Contact Information
    0688         LOJL122568-    5/16/2017     Email from I. Muhtaseb to M. Crawford
                 LOJL122569                   regarding Marvin Crawford v. Navient
                                              Solutions, Inc.; Letter to Marvin Crawford -
                                              Scan.pdf
    0689         NSL053026-     5/16/2017     Email from D. Mize to I. Muhtaseb, J. Branch
                 NSL053027                    and J. Lohman regarding Re: Engagement
                                              Agreements - Privileged?
    0690         NSL053030      5/16/2017     Email from I. Muhtaseb to D. Mize, J. Branch,
                                              and J. Lohman regarding Engagement
                                              Agreements - Privileged?
    0691         LOJL122127     6/7/2017      Email from I. Muhtaseb to J. Anicete
                                              regarding Your Case Against Navient
    0692         LOJL121351     6/8/2017      Email from I. Muhtaseb to S. Schulz regarding
                                              Your Case Against Navient
    0693         LOJL121908     6/20/2017     Email from I. Muhtaseb to S. Helvey regarding
                                              Your Case Against Navient
    0694         LOJL036947 -   7/18/2017     Email from I. Muhtaseb to T. Haywood, D.
                 LOJL036948                   Lueck, T. Domres and J. Lohman regarding
                                              Re: McClogan v. NSL - letter from David
                                              Mize
    0695         LOJL039901     8/17/2017     Email from J. Atterholt to K. Suarez, D. Mize,
                                              I. Muhtaseb, J. Branch and B. Hernandez
                                              regarding Navient Cases for Jesse Munns and
                                              Derek Allen
    0696         LOJL044857     10/16/2017    Email from I. Muhtaseb to D. Mize and J.
                                              Lohman regarding Matthew Grecco v. Navient
    0697         LOJL044858-    10/17/2017    Email from D. Mize to I. Muhtaseb regarding
                 LOJL044859                   Re: Cherie Smith
    0698         LOJL085641-    10/30/2017    Email from I. Muhtaseb to D. Mize regarding
                 LOJL085642                   Re: Follow up
    0699         LOJL025189-    11/20/2017    Email from I. Muhtaseb to M. Ibarra regarding
                 LOJL025195                   Questions; Ibarra Outline Questions.docx
    0700         LOJL122176-    11/21/2017    Email from I. Muhtaseb to M. Ibarra regarding
                 LOJL122182                   Questions; Ibarra Outline Questions.docx
    0701         LOJL085725     11/24/2017    Email from I. Muhtaseb to Lopez regarding
                                              Your Case Against Navient


                                             40
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 41 of 54 PageID# 15718




     Trial Exh.    Bates Range      Date                        Description
        No.
    0702          LOJL023123     11/28/2017    Email from I. Muhtaseb to J. Lam regarding
                                               You Case Against Navient
    0703          LOJL023126-    11/29/2017    Email from I. Muhtaseb to J. Lam and D. Mize
                  LOJL023128                   regarding Re: You Case Against Navient
    0704          LOJL124023-    11/29/2017    Email from I. Muhtaseb to J. Lam and D. Mize
                  LOJL124025                   regarding Re: You Case Against Navient
    0705          LOJL023131-    11/30/2017    Email from J. Lam to I. Muhtaseb and D. Mize
                  LOJL023134                   regarding Re: You Case Against Navient
    0706          LOJL121927     1/5/2018      Email from P. Natoli to I. Muhtaseb regarding
                                               Fwd: Update
    0707          LOJL024184     1/15/2018     Email from J. Lam to I. Muhtaseb regarding
                                               Navient Case
    0708          LOJL083729-    9/12/2019     Email from I. Muhtaseb to
                  LOJL083730                   Navient@jlohman.com regarding Fw:
                                               Engagement Agreements - Privileged?
    0709          LOJL083758     9/12/2019     Email from I. Muhtaseb to
                                               Navient@jlohman.com regarding Fw: Navient
                                               Cases for Jesse Munns and Derek Allen
    0710          LOJL032859-    12/6/2016     Email from A. Lohman to J. Lohman
                  LOJL032860                   regarding Complete November Reports;
                                               Weekly Reporting Breakdown (November).xls
    0711          LOJL032951-    1/9/2017      Email from J. Lohman to D. Mize and M.
                  LOJL032957                   Jordan regarding Status Reports; Mize Jan 9
                                               Status Report.xlsx; no cases.xlsx
    0712          LOJL035346-    7/6/2017      Email from J. Lohman to D. Bruen regarding
                  LOJL035349                   New Navient excel; Navient Cases v.2.xlsx
    0713          LOJL044853-    10/13/2017    Email from J. Atterholt to J. Branch regarding
                  LOJL044856                   FW: Take two - accounting report; Accounting
                                               Report (4).xlsx
    0714          LOJL025740-    12/7/2017     Email from S. Cook to B. Hernandez, N.
                  LOJL025750                   Barnett, V. Marquez, K. Lumpkin, S. Bryan, J.
                                               Parise and J. Lohman regarding Month to
                                               Date; CALLSvsGOALS DEC2017.xlsx;
                                               CONSENT BACK TRACKER DEC17.xlsx
    0715          LOJL025809-    1/23/2018     Email from S. Cook to J. Lohman regarding
                  LOJL025811                   Revocation report for jun-dec 2017;
                                               REVOCATION DONE REPORT 2017.xlsx
    0716          LOJL025812-    1/25/2018     Email from S. Cook to J. Lohman and D.
                  LOJL025827                   Abeling regarding Creditor vs Cases , Creditor
                                               vs Calls; CREDITOR TO CALLS 2017.xlsx
    0717          LOJL056272-    2/6/2018      Email from J. Atterholt to J. Lohman, J.
                  LOJL056276                   Branch, D. Abeling and A. Dykes regarding
                                               Settled Case Updates - Lohman Law; 022618-
                                               Settled Case Updates.xlsx

                                              41
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 42 of 54 PageID# 15719




     Trial Exh.    Bates Range      Date                       Description
        No.
    0718          LOJL025952-    8/6/2018      Email from S. Cook to J. Lohman regarding
                  LOJL025969                   June and July New Lead; Jun Jul new
                                               leads.xlsx
    0719          LOJL040984-                  Email from J. Atterholt to D. Mize and J.
                  LOJL040988                   Lohman regarding Navient Cases - Mize;
                                               Mize_NavientCases.xlsx
    0720          LOJL000110-                  Accounting
                  LOJL000113
    0721          LOJL000114-                  Appointments
                  LOJL000118
    0722          LOJL000119-                  Assignee
                  LOJL000134
    0723          LOJL000173-                  Client
                  LOJL000174
    0724          LOJL000176-                  Collector Information
                  LOJL000177
    0725          LOJL000178-                  Log Notes
                  LOJL000378
    0726          LOJL000379-                  Workflow
                  LOJL000391
    0727          LOJL000392-                  Workflow History
                  LOJL000431
    0728          NSL026336-     11/10/2015    Email from C. Smith and T. Belser regarding
                  NSL026337                    RE: Cherie SmithFW: Navient
    0729          NSL037369      3/11/2016     Statement - Important Private Student Loan
                                               Reduction Benefits Prepared for Erica Arndts
    0730          NSL018220-     5/2/2016      5/2/16 email from C. Beebower to Brad
                  NSL018222                    regarding consolidation of private student
                                               loans
    0731          NSL039282-     7/1/2016      Email from D. Lewis to
                  NSL039285                    documents@jlgportal.com regarding Call log
                                               (Daniel Lewis)
    0732          LOJL084837     7/13/2016     Email from C. Bleau to I. Hernandez regarding
                                               Welcome Call Recording Email and Script (2)
    0733          LOJL084838     7/13/2016     Email from C. Bleau to I. Hernandez regarding
                                               Welcome Call Recording Email and Script (2)
    0734          NSL039146-     10/13/2016    Email from D. Lewis to J. Knapp regarding
                  NSL039148                    Re: Monthly Follow-up
    0735          LOJL087653     10/25/2016    Email from M. Grecco to L. Norman,
                                               paralegaldml@gmail.com, S. Bartlett, M.
                                               Grecco and D. Abeling regarding Navient
                                               lettter, Communication Log 10
    0736          LOJL107326-    11/3/2017     Email from B. Mayer to J. Branch regarding
                  LOJL107339                   Fwd: Welcome Aboard! (David Mize Law

                                              42
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 43 of 54 PageID# 15720




    Trial Exh.    Bates Range      Date                       Description
       No.
                                             Firm); CMS Welcome Letter.docx; Budget
                                             Worksheet.docx; Communication Log.docx;
                                             David Mize Law FAQ.docx
    0737         LOJL106971-    11/3/2017    Email from B. Mayer to J. Branch regarding
                 LOJL106972                  Fwd: script for both lenders; Call Script 1.docx
    0738         LOJL122641-    11/5/2017    Email from D. Stringham to I. Muhtaseb
                 LOJL122643                  regarding Re: Script; The script for the call
                                             recording.txt
    0739         NSL051734      11/8/2017    Email from D. Mize to I. Muhtaseb and J.
                                             Lohman regarding Re: Terry Belzer
    0740         NSL051737      11/8/2017    Email from I. Muhtaseb to D. Mize and J.
                                             Lohman regarding Terry Belzer
    0741         NSL038329      6/18/2018    Email from M. Godard to A. Dykes regarding
                                             Fwd: Document from Navinet
    0742         NSL038333-     6/18/2018    Email from M. Godard to A. Dykes regarding
                 NSL038334                   Fwd: Navinet
    0743         NSL038325-     6/18/2018    Email from M. Godard to A. Dykes regarding
                 NSL038326                   Fwd: Original agreement from Sallie Mae
    0744         NSL038330-     6/18/2018    Email from M. Godard to A. Dykes regarding
                 NSL038331                   Fwd: Process
    0745         LOJL102288-    12/1/2018    Email from K. Whitmore to C. Asina
                 LOJL102289                  regarding Fwd: Documenting lender calls
    0746         LOJL022555-                 Email from E. Arndts to A. Dykes and J.
                 LOJL022561                  Lohman regarding Fw: Welcome Aboard!
                                             (David Mize Law Firm); Budget
                                             Worksheet.docx; CMS Welcome Letter.docx;
                                             Communication Log.docx
    0747         NSL015997-     7/20/2017    Notice of Disciplinary Charges/Notice -
                 NSL016009                   Failure to Respond - A. Johanson
    0748                        7/13/2020    Bureau of Consumer Financial Protection v.
                                             GST Factoring, Inc., et al. - Complaint for
                                             Injunctive Relief, Restitution, Civil Money
                                             Penalties and Disgorgement
    0749                        8/17/2020    Bureau of Consumer Financial Protection v.
                                             GST Factoring, Inc., et al - Stipulated Final
                                             Judgment and Order as to Defendant Daniel
                                             Ruggiero
    0750                        8/17/2020    Bureau of Consumer Financial Protection v.
                                             GST Factoring, Inc., et al - Stipulated Final
                                             Judgment and Order as to Defendant David
                                             Mize
    0751                        8/17/2020    Bureau of Consumer Financial Protection v.
                                             GST Factoring, Inc., et al - Stipulated Final


                                            43
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 44 of 54 PageID# 15721




    Trial Exh.    Bates Range      Date                        Description
       No.
                                              Judgment and Order as to Defendant Gregory
                                              Trimarche
    0752                        8/17/2020     Bureau of Consumer Financial Protection v.
                                              GST Factoring, Inc., et al - Stipulated Final
                                              Judgment and Order as to Defendant Jacob
                                              Slaughter
    0753                        12/15/2020    Bureau of Consumer Financial Protection v.
                                              GST Factoring, Inc., et al - Stipulated Final
                                              Judgment and Order as to Defendants CMS
                                              LLC and Scott Freda
    0754         NSL016403-     5/25/2017     FTC Stops Operators of Unlawful Student
                 NSL016404                    Debt Relief and Credit Repair Scheme
    0755         NSL016405-     10/13/2017    FTC, State Law Enforcement Partners
                 NSL016411                    Announce Nationwide Crackwdown on
                                              Student Loan Debt Relief Scams
    0756         NSL016412-                   FTC Consumer Information - Student Loans
                 NSL016420
    0757                        10/18/2019    Defendant The Law Offices of Jeffrey
                                              Lohman, P.C.'s Responses to Plaintiff's First
                                              Set of Interrogatories
    0758                        10/18/2019    Defendant The Law Offices of Jeffrey
                                              Lohman, P.C.'s Responses to Plaintiff's
                                              Request for Production of Documents
    0759                        10/18/2019    Defendant Ibrahim Muhtaseb's Responses to
                                              Plaintiff Navient Solutions, LLC's First Set of
                                              Interrogatories
    0760                        10/18/2019    Defendant Ibrahim Muhtaseb's Responses to
                                              Plaintiff Navient Solutions, LLC's Requests
                                              for The Production of Documents
    0761                        10/18/2019    Defendant Alyson Dykes Response to
                                              Plaintiff's First Set of Interrogatories
    0762                        2/26/2020     Defendant GST Factoring, Inc.'s Answers to
                                              Navient Solutions, LLC's First Set of
                                              Interrogatories
    0763                        2/26/2020     Defendant GST Factoring, Inc.'s Answers to
                                              Navient Solutions, LLC's First Set of
                                              Document Requests
    0764                        2/26/2020     Defendant GST Factoring, Inc.'s Answers to
                                              Navient Solutions, LLC's First Set of
                                              Interrogatories
    0765                        2/26/2020     Defendant Greg Trimarche's Answers to
                                              Navient Solutions, LLC's First Set of
                                              Document Requests


                                             44
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 45 of 54 PageID# 15722




     Trial Exh.    Bates Range      Date                       Description
        No.
    0766                         2/28/2020    Defendant Rick Graff Responses to Navient
                                              Solutions, LLC's First Set of Document
                                              Requests
    0767                         3/20/2020    Defendant Bill Carlson's Objections to
                                              Plaintiff Navient Solutions, LLC's First
                                              Requests for Production of Documents
    0768                         5/5/2020     Defendant Mansur "Manny" Kashto's
                                              Responses and Objections to Plaintiff Navient
                                              Solutions, LLC's First Set of Interrogatories
    0769                         5/5/2020     Defendant RJ Marshall's Responses and
                                              Objections to Plaintiff Navient Solutions,
                                              LLC's First Set of Interrogatories
    0770                         5/6/2020     Defendant Bill Carlson's Responses and
                                              Objections to Plaintiff Navient Solutions,
                                              LLC's First Set of Interrogatories
    0771                         5/13/2020    Defendant Wes Sabri's Responses to Plaintiff's
                                              Navient Solutions, LLC's First Requests for
                                              Production of Documents
    0772                         5/13/2020    Defendant Wes Sabri's Responses to Plaintiff's
                                              Navient Solutions, LLC's First Set of
                                              Interrogatories
    0773                                      GST Factoring, Inc. Responses to
                                              Interrogatories
    0774          GST002632      2/25/2017    Email from B. Sievers to R. Graff regarding
                                              Fw: Legal Work
    0775                         3/9/2017     Email from J. Slaughter to R. Graff regarding
                                              Re: Factoring contract
    0776                         3/9/2017     Email from R. Graff to J. Slaughter, S. Freda,
                                              L. Norman and R. Graff regarding Intro
    0777                         3/9/2017     Factoring Agreement - Jacob Slaughter
    0778                         3/10/2017    Email from J. Slaughter to R. Graff and L.
                                              Norman regarding Fee Schedules
    0779          NSL053971      3/22/2017    Email from D. Mize to J. Slaughter and J.
                                              Lohman regarding Introduction
    0780          NSL058075      8/7/2017     Email from J. Knapp to J. Slaughter, L.
                                              Norman, D. Hepler, R. Graff, D. Mize, G.
                                              Trimarche, S. Freda, Perla, and M. Madida
                                              regarding RE: Introduction Email
    0781                         8/10/2017    Email from J. Slaughter to S. Freda, R. Graff,
                                              D. Mize, and L. Norman regarding Ideas for
                                              Tomorrow's Conference
    0782                         8/25/2017    Email from L. Norman to R. Graff and S.
                                              Freda regarding Recap of Sales Only for July
                                              & August 0

                                             45
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 46 of 54 PageID# 15723




     Trial Exh.    Bates Range      Date                        Description
        No.
    0783          GST010018      2/6/2018      Email from J. Slaughter to R. Graff regarding
                                               Talked to a prospective client
    0784          NSL061929-     6/25/2018     Email from J. Slaughter to D. Mize and M.
                  NSL061930                    Madadi regarding TSR regulations
    0785          GST003000      8/9/2018      Email from J. Slaughter to R. Graff regarding
                                               Fwd: FW: andrew collins
    0786          LOJL020354-    10/18/2018    Email from J. Dress to C. Daniels and A.
                  LOJL020360                   Dykes regarding Fwd: Daniels, Christopher -
                                               Status Update
    0787          LOJL010231-    12/1/2018     Email from K. Whitmore to C. Asina
                  LOJL010233                   regarding Fwd: Welcome Aboard!! (Jacob
                                               Slaughter, Esq.)
    0788                         7/13/2020     Bureau of Consumer Financial Protection v.
                                               GST Factoring, Inc. et al. - Complaint for
                                               Injunctive Relief, Restitution, Civil Money
                                               Penalties and Disgorgement
    0789                         7/13/2020     Bureau of Consumer Financial Protection v.
                                               GST Factoring, Inc. et al. - [Proposed]
                                               Stipulated Final Judgment and Order as to
                                               Defendant Jacob Slaughter
    0790                                       Private Objections
    0791                                       Private Student Loan Script
    0792                                       Budget Worksheet.docx
    0793                                       Communication Log.docx
    0794                                       CMS Welcome Letter. Pdf
    0795                                       Slaughter LLP - Biography of J. Slaughter
    0796                                       JSlaught Monthly Recap July-August.xlsx
    0797                                       Affiliate Directory-New.xlsx
    0798                                       Slaughter LLP -Practice Areas
    0799                                       Jacob Slaughter - FAQs.pdf
    0800          LOJL000001-    9/29/2015     Cynthia Baldon - General Forbearance
                  LOJL000018                   Request
    0801          LOJL000019     3/21/2018     Email from A. Dykes to C. Baldon regarding
                                               Follow up from Deposition
    0802          LOJL000020     3/25/2018     Email from C. Baldon to A. Dykes regarding
                                               Re: Follow up from Deposition
    0803          LOJL000021-    3/27/2018     Email from A. Dykes to C. Baldon regarding
                  LOJL000029                   Supplemental Discovery; Baldon Supp
                                               Discovery.pdf
    0804          LOJL000030     3/27/2018     Email from C. Baldon to A. Dykes regarding
                                               Re: Supplemental Discovery
    0805          LOJL000031-    3/27/2018     Email from C. Baldon to A. Dyes forwarding
                  LOJL000032                   mail; Monthly Bill.


                                              46
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 47 of 54 PageID# 15724




     Trial Exh.    Bates Range      Date                       Description
        No.
    0806          LOJL000033-    5/28/2018     Email from C. Baldon to A. Dykes regarding
                  LOJL000037                   Phone bill; FullBill.pdf
    0807          LOJL000038-    2/12/2019     Email from A. Dykes to C. Baldon regarding
                  LOJL000050                   Evidentiary Hearing Questions; Baldon,
                                               Cynthia v NSL - Appeal Questions.docx;
                                               Cynthia Baldon - C&D.pdf; (Baldon) Final
                                               Doc Production (NSL000001-NSL000210)
                                               (Served 02.27.2017)
    0808          LOJL000051-    7/18/2019     Email from C. Baldon to J. Lohman regarding
                  LOJL000052                   Re Navient v Cynthia Baldon - Petition to
                                               Confirm Arbitration Award - DRAFT
                                               STIPULATION
    0809          LOJL000053-    10/17/2019    Email from C. Baldon to J. Lohman regarding
                  LOJL000109                   Re: Navient Inquiry; text messages between C.
                                               Baldon and J. Lohman; email history between
                                               C. Baldon and LOJL; call history with LOJL
    0810          NSL056320-                   Attorneys Fees Update - Baldon, Cynthia
                  NSL056322
    0811          NSL056323-                   Attorneys Fees Update - Ibarra, Miguel
                  NSL056325
    0812          NSL056326                    Attorneys Fees Update - Ingram, David
    0813          NSL056327-                   Attorneys Fees Update - Jaimes, Angela
                  NSL056329
    0814          NSL056330                    Attorneys Fees Update - Kerr, Tyler
    0815          NSL056331                    Attorneys Fees Update - Klausing, Kristine
    0816          NSL056332-                   Attorneys Fees Update - Moreno, Katherine
                  NSL056334
    0817          NSL056335-                   Attorneys Fees Update - Salazar, Ralph
                  NSL056337
    0818          NSL056338                    Attorneys Fees Update - Snyder, Amanda
    0819          NSL028089                    Acevedo, Emily
    0820          NSL028090                    Alkazian, Tara
    0821          NSL028091-                   Allen, Derek
                  NSL028092
    0822          NSL028093                    Alvarez, Jorge
    0823          NSL028094                    Amaral, Kourtnee
    0824          NSL028095                    Anicete, Jennifer
    0825          NSL028096                    Arndts, Erica
    0826          NSL028097                    Baker, Jasmine
    0827          NSL028098-                   Baldon, Cynthia
                  NSL028100
    0828          NSL028101                    Baldyga, Matthew
    0829          NSL028102                    Barnett, Kyle


                                              47
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 48 of 54 PageID# 15725




     Trial Exh.    Bates Range   Date                     Description
        No.
    0830          NSL028103              Brody, Christopher
    0831          NSL028104              Centrella, Daniel
    0832          NSL028105              Chorba, Adam
    0833          NSL028106              Collier, Ashley
    0834          NSL028107              Crawford, Marvin
    0835          NSL028108              Cummings, Charliette
    0836          NSL028109-             Cupid, Jamila
                  NSL028111
    0837          NSL028112              Daniels, Christopher
    0838          NSL028113              Davis, Charla
    0839          NSL028114              Deffenbaugh, Shawn
    0840          NSL028115-             Deubner, Dorothy
                  NSL028116
    0841          NSL028117              Evans, Jessica (Bell)
    0842          NSL028118              Fine, Amanda
    0843          NSL028119              Frazier, Timothy
    0844          NSL028120              Gallagher, Patrick
    0845          NSL028121              Gilman, Marc
    0846          NSL028122              Givens, Breanna
    0847          NSL028123              Godard, Melissa
    0848          NSL028124              Graziani, Joseph
    0849          NSL028125              Grecco, Matthew
    0850          NSL028126              Helvey, Shanna
    0851          NSL028127              Hernandez, Indra
    0852          NSL028128-             Ibarra, Miguel
                  NSL028130
    0853          NSL028131              Impreso, Emma
    0854          NSL028132              Ingram, David
    0855          NSL028133-             Jaimes, Angela
                  NSL028135
    0856          NSL028136              Johnson, Carlos
    0857          NSL028137              Johnson, Sheba
    0858          NSL028138              Juarez, Tara
    0859          NSL028139-             Kashimawo, Sharafadeen
                  NSL028140
    0860          NSL028141              Kerr, Tyler
    0861          NSL028142              Kim, Yong
    0862          NSL028143              Klausing, Kristine
    0863          NSL028144              Lam, Jimmy
    0864          NSL028145              Lee, Jason
    0865          NSL028146 -            Lewis, Daniel
                  NSL028147
    0866          NSL028148              Lewis, Heidi

                                        48
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 49 of 54 PageID# 15726




     Trial Exh.    Bates Range   Date                      Description
        No.
    0867          NSL028149              Litty, Bethany
    0868          NSL028150              Locke, Daniel
    0869          NSL028151              Lopez, Luis
    0870          NSL028152              Lostaglio, Frank
    0871          NSL028153              Maier, Ashley
    0872          NSL028154              Mayer, Brandy
    0873          NSL028155              McClogan, Jon
    0874          NSL028156              Mendoza, Judylynn
    0875          NSL028157              Millora, Marvin
    0876          NSL028158-             Moore, Brad
                  NSL028159
    0877          NSL028160-             Moreno, Katherine
                  NSL028162
    0878          NSL028163              Munns, Jesse
    0879          NSL028164              Murphy, Michael
    0880          NSL028165-             Myers, Kristen
                  NSL028167
    0881          NSL028168              Natoli, Paul
    0882          NSL028169              Neal, Tiana
    0883          NSL028170              Ozaki, Phillip
    0884          NSL028171              Patel, Shilpa
    0885          NSL028172-             Pohl, Jessica
                  NSL028174
    0886          NSL028175              Ramos, Elizabeth
    0887          NSL028176              Rodriguez, Jose
    0888          NSL028177              Rogers, William
    0889          NSL028178-             Salazar, Ralph
                  NSL028180
    0890          NSL028181              Santiago, Gabriela
    0891          NSL028182              Schulz, Stephanie
    0892          NSL028183              Smith, Cherie
    0893          NSL028184              Smith, Johnathan
    0894          NSL028185              Smith, Victoria
    0895          NSL028186-             Smugala, Brian
                  NSL028188
    0896          NSL028189              Snyder, Amanda
    0897          NSL028190              Stotler, Danielle
    0898          NSL028191-             Stringham, Dallas
                  NSL028192
    0899          NSL028193              Thomas, Jenna
    0900          NSL028194              Thompson, Michele
    0901          NSL028195              Turner, Chase
    0902          NSL028196              Welch, Laura

                                        49
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 50 of 54 PageID# 15727




     Trial Exh.    Bates Range      Date                        Description
        No.
    0903          NSL028197                   Wert, Lindsey
    0904          NSL028198                   Whitaker, Kennan
    0905          NSL028199-                  White, Jeff and Laurie
                  NSL028201
    0906          NSL028202                   Whitmore, Kelly
    0907          NSL028203-                  Wooling, Robin
                  NSL028204
    0908          NSL028205                   Wundelrich, Kristen
    0909                         7/17/2020    Report of Philip J. Harvey
    0910                                      Damage Calculations Updated 10.20.20
    0911                                      Philip J. Harvey - Curriculum Vitae
    0912          NSL027971-                  RICO II Screenshots Redacted (Cares)
                  NSL028088
    0913                                      USAO Attorney's Fees Marix - 2015-2021
    0914                                      GS Locality Rates - 2018
    0915          NSL062082-                  Acevedo, Emily invoices_Redacted
                  NSL062116
    0916          NSL062117-                  Alkazian, Tara invoices_Redacted
                  NSL062165
    0917          NSL062166-                  Allen, Derek invoices_Redacted
                  NSL062235
    0918          NSL062236-                  Amaral, Kourtnee invoices_Redacted
                  NSL062286
    0919          NSL062287-                  Anicete, Jennifer invoices_Redacted
                  NSL062332
    0920          NSL062333-                  Arndts, Erica invoices_Redacted
                  NSL062392
    0921          NSL062393-                  Baker, Jasmine invoices_Redacted
                  NSL062445
    0922          NSL062446-                  Baldon, Cynthia invoices_Redacted
                  NSL062593
    0923          NSL062594-                  Baldyga, Matthew invoices_Redacted
                  NSL062619
    0924          NSL062620-                  Barnett, Kyle invoices_Redacted
                  NSL062660
    0925          NSL062661-                  Brody, Christopher invoices_Redacted
                  NSL062679
    0926          NSL062680-                  Centrella, Daniel invoices_Redacted
                  NSL062713
    0927          NSL062714-                  Chorba, Adam invoices_Redacted
                  NSL062762
    0928          NSL062763-                  Collier, Ashley invoices_Redacted
                  NSL062815

                                             50
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 51 of 54 PageID# 15728




     Trial Exh.    Bates Range   Date                    Description
        No.
    0929          NSL062816-             Crawford, Marvin invoices_Redacted
                  NSL062864
    0930          NSL062865-             Cummings, Charliette invoices_Redacted
                  NSL062905
    0931          NSL062906-             Daniels, Christopher invoices_Redacted
                  NSL062933
    0932          NSL062934-             Davis, Charla invoices_Redacted
                  NSL063003
    0933          NSL063004-             Deffenbaugh, Shawn invoices_Redacted
                  NSL063052
    0934          NSL063053-             Deubner, Dorothy invoices_Redacted
                  NSL063120
    0935          NSL063121-             Evans, Jessica invoices_Redacted
                  NSL063170
    0936          NSL063171-             Fine, Amanda invoices_Redacted
                  NSL063206
    0937          NSL063207-             Frazier, Timothy invoices_Redacted
                  NSL063249
    0938          NSL063250-             Gallagher, Patrick invoices_Redacted
                  NSL063276
    0939          NSL063277-             Gilman, Marc invoices_Redacted
                  NSL063285
    0940          NSL063286-             Givens, Breanna invoices_Redacted
                  NSL063334
    0941          NSL063335-             Godard, Melissa invoices_Redacted
                  NSL063391
    0942          NSL063392-             Graziani, Joseph invoices_Redacted
                  NSL063397
    0943          NSL063398-             Grecco, Matthew invoices_Redacted
                  NSL063435
    0944          NSL063436-             Helvey, Shanna invoices_Redacted
                  NSL063449
    0945          NSL063450-             Hernandez, Indra invoices_Redacted
                  NSL063490
    0946          NSL063491-             Ibarra, Miguel invoices_Redacted
                  NSL063625
    0947          NSL063626-             Impreso, Emma invoices_Redacted
                  NSL063666
    0948          NSL063667-             Ingram, David invoices_Redacted
                  NSL063698
    0949          NSL063699-             Jaimes, Angela invoices_Redacted
                  NSL063817
    0950          NSL063818-             Johnson, Carlos invoices_Redacted
                  NSL063845
                                        51
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 52 of 54 PageID# 15729




     Trial Exh.    Bates Range   Date                    Description
        No.
    0951          NSL063846-             Juarez, Tara invoices_Redacted
                  NSL063891
    0952          NSL063892-             Kashimawo, Sharafadeen invoices_Redacted
                  NSL063972
    0953          NSL063973-             Kerr, Tyler invoices_Redacted
                  NSL064021
    0954          NSL064022-             Kim, Yong invoices_Redacted
                  NSL064041
    0955          NSL064042-             Klausing, Kristine invoices_Redacted
                  NSL064098
    0956          NSL064099-             Lam, Jimmy invoices_Redacted
                  NSL064162
    0957          NSL064163-             Lee, Jason invoices_Redacted
                  NSL064169
    0958          NSL064170-             Lewis, Daniel invoices_Redacted
                  NSL064253
    0959          NSL064254-             Lewis, Heidi invoices_Redacted
                  NSL064326
    0960          NSL064327-             Litty, Bethany invoices_Redacted
                  NSL064370
    0961          NSL064371-             Locke, Daniel invoices_Redacted
                  NSL064378
    0962          NSL064379-             Lopez, Luis invoices_Redacted
                  NSL064436
    0963          NSL064437-             Lostaglio, Frank invoices_Redacted
                  NSL064489
    0964          NSL064490-             Maier, Ashley invoices_Redacted
                  NSL064509
    0965          NSL064510-             Mayer, Brandy invoices_Redacted
                  NSL064565
    0966          NSL064566-             McClogan, Jon invoices_Redacted
                  NSL064613
    0967          NSL064614-             Mendoza, Judylynn invoices_Redacted
                  NSL064652
    0968          NSL064653-             Millora, Marvin invoices_Redacted
                  NSL064702
    0969          NSL064703-             Moore, Brad invoices_Redacted
                  NSL064785
    0970          NSL064786-             Munns, Jesse invoices_Redacted
                  NSL064811
    0971          NSL064812-             Murphy, Michael C invoices_Redacted
                  NSL064849
    0972          NSL064850-             Myers, Kristen invoices_Redacted
                  NSL064929
                                        52
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 53 of 54 PageID# 15730




     Trial Exh.    Bates Range   Date                     Description
        No.
    0973          NSL064930-             Natoli, Paul invoices_Redacted
                  NSL064991
    0974          NSL064992-             Neal, Tiana invoices_Redacted
                  NSL065010
    0975          NSL065011-             Ozaki, Phillip invoices_Redacted
                  NSL065069
    0976          NSL065070-             Patel, Shilpa invoices_Redacted
                  NSL065075
    0977          NSL065076-             Pohl, Jessica invoices_Redacted
                  NSL065167
    0978          NSL065168-             Ramos, Elizabeth invoices_Redacted
                  NSL065228
    0979          NSL065229-             Rodriguez, Jose invoices_Redacted
                  NSL065231
    0980          NSL065232-             Rogers, William invoices_Redacted
                  NSL065301
    0981          NSL065302-             Salazar, Ralph invoices_Redacted
                  NSL065431
    0982          NSL065432-             Santiago, Gabriela invoices_Redacted
                  NSL065467
    0983          NSL065468-             Schulz, Stephanie invoices_Redacted
                  NSL065519
    0984          NSL065520-             Smith, Cherie invoices_Redacted
                  NSL065574
    0985          NSL065575-             Smith, Jonathan invoices_Redacted
                  NSL065636
    0986          NSL065637-             Smith, Victoria invoices_Redacted
                  NSL065672
    0987          NSL065673-             Smugala, Brian & Michelle invoices_Redacted
                  NSL065757
    0988          NSL065758-             Snyder, Amanda invoices_Redacted
                  NSL065808
    0989          NSL065809-             Stotler, Danielle invoices_Redacted
                  NSL065865
    0990          NSL065866-             Stringham, Dallas invoices_Redacted
                  NSL065945
    0991          NSL065946-             Thomas, Jenna invoices_Redacted
                  NSL065985
    0992          NSL065986-             Turner, Chase invoices_Redacted
                  NSL066014
    0993          NSL066015-             Welch, Laura invoices_Redacted
                  NSL066081
    0994          NSL066082-             Wert, Lindsey invoices_Redacted
                  NSL066139
                                        53
Case 1:19-cv-00461-LMB-TCB Document 445 Filed 07/09/21 Page 54 of 54 PageID# 15731




     Trial Exh.      Bates Range           Date                          Description
        No.
    0995            NSL066140-                         Whitaker, Kennan invoices_Redacted
                    NSL066184
    0996            NSL066185-                         Whitmore, Kelly invoices_Redacted
                    NSL066238
    0997            NSL066239-                         Wunderlich, Kristen invoices_Redacted
                    NSL066285
    0998            NSL021896 -         7/31/2017      Heidi Lewis v. Navient Solutions, Inc. -
                    NSL022006                          Declaration of Randall Snyder
    0999            LOJL040450-         8/7/2017       Hernandez v. Navient Solutions, LLC - Expert
                    LOJL040499                         Report of Ray Horak
    1000                                10/10/2017     Moore v. Navient Solutions, Inc. - Award of
                                                       Arbitrator
    1001                                12/6/2017      Mayer v. Navient Solutions, Inc. - Award of
                                                       Arbitrator
    1002                                8/2/2018       Lewis v. Navient Solutions, Inc. - Reasoned
                                                       Award
    1003                                12/20/2018     Johnson v. Navient Solutions, LLC - Award of
                                                       Arbitrator
    1004                                2/2/2019       Jeff and Laurie White v. Navient Solutions,
                                                       LLC - Award of Arbitrator


   In addition to the exhibits identified above, Plaintiff reserves the right to use and offer any
   document necessary to establish the foundation of any of the identified exhibits, summaries,
   compilations, graphic presentations, and/or enlargements of any of the foregoing exhibits.
   Plaintiff also reserves the right to offer individual pages of identified exhibits or to offer subsets
   of identified exhibits.

   Dated: July 9, 2021                                    Respectfully submitted,

                                                          /s/ Jeffrey R. Hamlin
                                                          Jeffrey R. Hamlin (Va. Bar No. 46932)
                                                          George R. Calhoun V (pro hac vice)
                                                          IFRAH PLLC
                                                          1717 Pennsylvania Avenue NW
                                                          Suite 650
                                                          Washington, DC 20006-2004
                                                          (202) 524-4140 – Tel.
                                                          (202) 524-4141 – Fax
                                                          jhamlin@ifrahlaw.com
                                                          george@ifrahlaw.com

                                                          Counsel for Plaintiff Navient Solutions, LLC


                                                     54
